Exhibit 10.1
 
 
 
 

 
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).
 

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NUCLEAR INNOVATION NORTH AMERICA LLC,


NINA INVESTMENTS HOLDINGS LLC


NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC,


NINA TEXAS 3 LLC and


NINA TEXAS 4 LLC,


as Borrowers
 
_________________________________




$100,000,000


CREDIT AGREEMENT


Dated as of November 29, 2010
 
_________________________________


 
THE SHAW GROUP INC.


as Administrative Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE I DEFINITIONS
1      
Section 1.01
Certain Defined Terms
1
Section 1.02
Accounting Principles
19
Section 1.03
Interpretation
20
   
ARTICLE II THE LOANS
21      
Section 2.01
The Loans
21
Section 2.02
Borrowing Procedure
21
Section 2.03
Non-Receipt of Funds
22
Section 2.04
Lending Offices
22
Section 2.05
Evidence of Indebtedness
22
   
ARTICLE III INTEREST AND FEES
23      
Section 3.01
Interest
23
Section 3.02
Default Rate of Interest
24
Section 3.03
Computations
24
Section 3.04
Highest Lawful Rate
24
   
ARTICLE IV REDUCTION OF COMMITMENTS; REPAYMENT; PREPAYMENT
24      
Section 4.01
Extension of Maturity Date; Reduction or Termination of the Commitments
24
Section 4.02
Repayment of the Loans
25
Section 4.03
Prepayments
25
Section 4.04
Discharge of Obligations by Conversion into Class A Membership Interests
26
Section 4.05
Net Payments
27
   
ARTICLE V YIELD PROTECTION AND ILLEGALITY
28      
Section 5.01
Compensation for Losses
28
Section 5.02
Regulatory Changes
28
Section 5.03
Illegality
29
Section 5.04
Obligation to Mitigate
29
Section 5.05
Substitution of Lenders
30
   
ARTICLE VI PAYMENTS
30      
Section 6.01
Pro Rata Treatment
30
Section 6.02
Payments
30
Section 6.03
[Reserved]
31
Section 6.04
Non-Receipt of Funds
31
Section 6.05
Sharing of Payments
31
   
ARTICLE VII CONDITIONS PRECEDENT
32      
Section 7.01
Conditions Precedent to the Initial Loans
32
Section 7.02
Conditions Precedent to All Loans
34

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
35      
Section 8.01
Organization and Powers
35
Section 8.02
Authorization; No Conflict
35
Section 8.03
Binding Obligation
36
Section 8.04
Consents
36
Section 8.05
Title to Properties; Liens
36
Section 8.06
Litigation
36
Section 8.07
Compliance with Environmental Laws
37
Section 8.08
Investment Company Status
37
Section 8.09
ERISA
37
Section 8.10
Subsidiaries and Other Equity Investments
37
Section 8.11
Margin Regulations
38
Section 8.12
Taxes
38
Section 8.13
Patents and Other Rights
38
Section 8.14
Intellectual Property
38
Section 8.15
Insurance
38
Section 8.16
Financial Statements and Projections
39
Section 8.17
Compliance with Laws, Etc
39
Section 8.18
Solvency
39
Section 8.19
No Default
39
Section 8.20
Collateral
39
Section 8.21
Burdensome Agreements
40
   
ARTICLE IX AFFIRMATIVE COVENANTS
40      
Section 9.01
Reporting Covenants
41
Section 9.02
Preservation of Existence, Etc
44
Section 9.03
Payment of Certain Obligations
44
Section 9.04
Maintenance of Insurance
44
Section 9.05
Keeping of Records and Books of Account
45
Section 9.06
Inspection Rights
45
Section 9.07
Compliance with Laws, Etc
45
Section 9.08
Licenses
45
Section 9.09
Action Under Environmental Laws
46
Section 9.10
Use of Proceeds
46
Section 9.11
Reinvestment of Equity Proceeds
46
Section 9.12
Additional Guarantors and Collateral
46
Section 9.13
Further Assurances and Additional Acts
47
Section 9.14
Existing TANE Credit Agreement
47
Section 9.15
Maintenance of Properties
47

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE X NEGATIVE COVENANTS.
48      
Section 10.01
Indebtedness
48
Section 10.02
Liens; Burdensome Agreements
49
Section 10.03
Change in Nature of Business
50
Section 10.04
Restrictions on Fundamental Changes
50
Section 10.05
Sales of Assets
50
Section 10.06
Loans and Investments
51
Section 10.07
Capital Expenditures
52
Section 10.08
Sales and Leasebacks
52
Section 10.09
Restricted Payments
52
Section 10.10
Amendments of Certain Documents
53
Section 10.11
Restriction of Amendments to Certain Documents
53
Section 10.12
Redemption of Subordinated Debt
54
Section 10.13
Transactions with Related Parties
54
Section 10.14
ERISA
55
   
ARTICLE XI EVENTS OF DEFAULT
55      
Section 11.01
Events of Default
55
Section 11.02
Effect of Event of Default
58
Section 11.03
Rights Not Exclusive
58
   
ARTICLE XII THE ADMINISTRATIVE AGENT
59      
Section 12.01
Authorization and Action
59
Section 12.02
Limitation on Liability of the Administrative Agent; Notices; Closing
59
Section 12.03
The Administrative Agent and Affiliates
60
Section 12.04
Notice of Defaults
61
Section 12.05
Non-Reliance on the Administrative Agent
61
Section 12.06
Indemnification
61
Section 12.07
Delegation of Duties
62
Section 12.08
Successor Administrative Agent
62
Section 12.09
Collateral Matters
62
Section 12.10
The Administrative Agent May File Proofs of Claim
63

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
ARTICLE XIII MISCELLANEOUS
63      
Section 13.01
Amendments and Waivers
63
Section 13.02
Notices; Facsimile Copies
65
Section 13.03
No Waiver; Cumulative Remedies
66
Section 13.04
Costs and Expenses; Indemnification
66
Section 13.05
Right of Set-Off
68
Section 13.06
Survival
68
Section 13.07
Lender Obligations Several
68
Section 13.08
Co-Borrower Provisions
69
Section 13.09
Benefits of Agreement
70
Section 13.10
Binding Effect; Assignment
70
Section 13.11
Governing Law
73
Section 13.12
Submission to Jurisdiction
73
Section 13.13
Waiver of Jury Trial
73
Section 13.14
Limitation on Liability
74
Section 13.15
Confidentiality
74
Section 13.16
Entire Agreement
75
Section 13.17
Payments Set Aside
75
Section 13.18
No Advisory or Fiduciary Responsibility
76
Section 13.19
Severability
76
Section 13.20
Counterparts
76
Section 13.21
USA PATRIOT Act Notice
76
Section 13.22
Income Tax Treatment
77
Section 13.23
Recourse
77

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES
     
Schedule 1
Commitments and Pro Rata Shares
Schedule 2
Administrative Agent’s Account; Lending Offices; Addresses for Notices
Schedule 8.05
Real Property of Borrowers
Schedule 8.06
Litigation
Schedule 8.10
Subsidiaries and Equity Investments
Schedule 10.02(a)
Existing Liens
Schedule 10.06(g)
Existing Investments
Schedule 10.13(e)
Affiliate Transaction Documents
   
EXHIBITS
     
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Intercreditor Agreement
Exhibit C
Form of Texas Genco Pledge Agreement
Exhibit D
Form of Notice of Borrowing
Exhibit E
Form of Borrowers Security Agreement



 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of November 29, 2010 (this “Agreement”), is made
among Nuclear Innovation North America LLC, a Delaware limited liability company
(“NINA”), NINA Investments Holdings LLC, a Delaware limited liability company
(“NINA Holdings”), Nuclear Innovation North America Investments LLC, a Delaware
limited liability company (“NINA Investments”), NINA Texas 3 LLC, a Delaware
limited liability company (“NINA3”), NINA Texas 4 LLC, a Delaware limited
liability company (“NINA4” and, together with NINA, NINA Holdings, NINA
Investments and NINA3, the “Borrowers” and each, a “Borrower”), each lender
party hereto (each a “Lender” and, collectively, the “Lenders”) and The Shaw
Group Inc., a Louisiana corporation (“Shaw”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, certain of the Borrowers shall enter into contemporaneously herewith an
EPC Contract (as defined in Section 1.01) with TANE, S&W and the Consortium,
pursuant to which the Consortium has agreed with the Owners (as defined in
Section 1.01) to supply and procure equipment for and construct a two-unit
advanced boiling water reactor nuclear power plant and to provide design,
construction, engineering and services in connection therewith;
 
WHEREAS, pursuant to the terms of the EPC Contract, the Borrowers have agreed to
purchase from the Co-Contractor the Equipment and Materials (as defined in
Section 1.01) and design, construction, engineering and services; and
 
WHEREAS, in order to facilitate the foregoing, the Borrowers have requested the
Lenders and the Administrative Agent (and the Lenders and the Administrative
Agent have agreed, upon the terms and subject to the conditions set forth in
this Agreement) to make available to the Borrowers a credit facility in an
aggregate principal amount equal to $100,000,000 which shall be used to fund the
costs and expenses of Shaw and its Subsidiaries with respect to their design,
construction, engineering and services pertaining to the Project and shall also
be used for other Permitted Uses of Proceeds as set forth below.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01                      Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:
 
“Additional Grantors” means additional Persons, if any, that pledge equity
interests of any Grantor (as defined in the Borrower Security Agreement)
pursuant to Section 5(q) of the Borrower Security Agreement, if any.
 
“Administrative Agent” has the meaning set forth in the introduction to this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Administrative Agent’s Account” means the account of the Administrative Agent
set forth on Schedule 2 or such other account as the Administrative Agent from
time to time shall designate in a written notice to the Borrowers and the
Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person.  For purposes of
the foregoing, “control,” “controlled by” and “under common control with” with
respect to any Person shall mean the possession, directly or indirectly, of the
power (i) to vote 10% or more of the securities having ordinary voting power of
the election of the board of directors (or such other similar governing body
with respect to Persons that are not corporations) of such Person, or (ii) to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Applicable Margin” means (i) if no Rating Agency has issued a rating of the
long-term indebtedness of the Project (the “Rating”), six (6) percent per annum;
and (ii) on and after the date on which any Rating Agency has first issued a
Rating, a per annum rate determined in accordance with the following pricing
grid based upon such Rating (or upon any other Rating issued by any other Rating
Agency):
 
Rating
Applicable Margin
Level 1: A- or above
5%
Level 2: BBB+, BBB or BBB-
6%
Level 3: BB+, B or BB-
7%
Level 4: B+ or below
8%



Any increase or decrease in the Applicable Margin resulting from a change in the
Rating shall become effective as of the first Business Day immediately following
the date on which a change in the Rating is announced.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
hereby), and accepted by the Administrative Agent, in substantially the form of
Exhibit A or any other form approved by the Administrative Agent with the
consent of the Borrowers (which consent shall not unreasonably be withheld or
delayed).
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
“Availability Period” means for any Tranche A Borrowing, the period from and
including the date on which the conditions set forth in Sections 7.01 and 7.02
are first satisfied, until and excluding the Tranche A Maturity Date.
 
 “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
 
“Borrower” and “Borrowers” have the meaning set forth in the introduction to
this Agreement.
 
 “Borrower Security Agreement” means that certain security agreement dated as of
November 29, 2010 (as amended) be executed by the Borrowers and the
Administrative Agent.
 
“Borrowing” means a borrowing consisting of a Tranche A Loan or simultaneous
Tranche A Loans made or deemed made at any one time by the Borrowers from the
Lenders pursuant to Article II.
 
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Houston, Texas, New York, New York and
Baton Rouge, Louisiana, and, if such day relates to any Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
“Business Plan” means, (i) initially, the budget and financing plan of the
Project for the fiscal year ending December 31, 2011 (including a cost
breakdown), and (ii) during any fiscal year thereafter, the annual budget and
financing plan of the Project for such fiscal year, in each case, as approved by
the board of managers of NINA from time to time.
 
“Capital Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP as in effect on the date
hereof, would, at the time a determination is made, be required to be recorded
as a capital lease in respect of which such Person is liable as lessee.
 
“Class A Membership Interests” means the Class A Membership Interests issued by
NINA.
 
“Closing Date” means the first date all the conditions precedent in Section 7.01
are satisfied or waived in accordance with Section 13.01.
 
“Co-Contractor” means collectively, S&W (in its capacity as a Contractor under
the EPC Contract and/or as a member of the  Consortium) and its Subsidiaries.
 
“Co-Contractor Invoice” means an invoice from the Co-Contractor to the Owners
(or STPNOC, on behalf of the Owners) pursuant to which a Borrower (or STPNOC, on
behalf of a Borrower) shall pay its portion of the construction, design or
engineering costs with respect to the Project.
 
“Consortium” means an unincorporated consortium formed by S&W and TANE.
 
 
3

--------------------------------------------------------------------------------

 


“Collateral” means the property described in the Collateral Documents, and all
other property now existing or hereafter acquired, which in each case may at any
time be or become subject to a Lien in favor of the Administrative Agent for the
benefit of the Lenders pursuant to the Collateral Documents or otherwise, in
each case securing the payment and performance of any Obligations, and which in
no event shall include any Excluded Asset.


“Collateral Documents” means each Security Agreement and any other agreement
pursuant to which any Lien on Collateral is perfected (or purported to be
perfected), tenant subordination agreements with respect to any real property on
which any Collateral is located, and all control agreements, financing
statements, fixture filings, patent, trademark and copyright security
agreements, acknowledgments and other material filings, documents and agreements
made or delivered pursuant thereto.
 
“Commitment” means the Tranche A Commitment.
 
 “CPS” means the city of San Antonio, Texas, acting through and by the City
Public Services Board, a Texas municipal utility.
 
“Credit Parties” means each Borrower, each Guarantor, Texas Genco and any
Additional Grantors.
 
“Default” means an Event of Default or an event or condition which with notice
or lapse of time or both would constitute an Event of Default.
 
“Default Rate” means a rate of interest equal to four (4) percent per annum.
 
“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(ii) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (iii) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
 
“DOE” means the U.S. Department of Energy.
 
“DOE Application” means the application for a loan guaranty under Title XVII of
the Energy Policy Act of 2005 (22 U.S.C. 16511-16514) from the DOE with respect
to financing for the Project, including the Part I application submitted by NINA
on July 31, 2008, the Part II application submitted by NINA on October 14, 2008,
and all supporting materials or information submitted in writing to DOE in
connection therewith.
 
“DOE Facility” means a definitive credit facility provided pursuant to the DOE
Application.
 
“Dollars” and the sign “$” each means lawful money of the United States.
 
“Eligible Assignee” has the meaning set forth in Section 13.10.
 
 
4

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all federal, state, local, laws, statutes,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements with a Governmental
Authority or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
 
“EPC Contract” means that certain Amended and Restated Master Engineering,
Procurement and Construction Agreement, dated as of November 29, 2010, among the
Owners, executed by STPNOC as agent of the Owners, and the Consortium.
 
“Equipment and Materials” has the meaning set forth in the EPC Contract.
 
“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, including
(unless the context otherwise requires) any rules or regulations promulgated
thereunder.
 
“ERISA Affiliate” means each trade or business under “common control” with any
Credit Party, within the meaning of Section 4001(a)(14) of ERISA.
 
“ERISA Event” means: (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the notice requirement; (ii) a withdrawal by any
Credit Party or any ERISA Affiliate from a Pension Plan or the termination of
any Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(iii) the withdrawal of any Credit Party or any ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability therefore, or the receipt by
any Credit Party or any ERISA Affiliate of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA; (iv) the filing of a notice of intent to terminate in a non-standard
termination, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (v) the imposition of
liability on any Credit Party or ERISA Affiliate pursuant to Sections 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vi) the failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Sections 412 and 430 of the Internal Revenue Code or Section 303 of
ERISA with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (vii) an application for a funding waiver
under Section 303 of ERISA; (viii) receipt from the IRS of notice of the failure
of any Pension Plan intended to qualify under Section 401(a) of the Internal
Revenue Code to so qualify, or the failure to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (ix) the
imposition of any lien on any of the rights, properties or assets of any Credit
Party or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA
or to Section 430(k) of the Internal Revenue Code.
 
 
5

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means for each Interest Period for each Loan (i) the rate of
interest per annum reasonably determined by the Administrative Agent to be the
offered rate appearing on the Telerate Page (as defined below) for Dollar
deposits having a maturity comparable to such Interest Period, at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period, or (ii) if the rate referenced in the preceding clause (i) does
not appear on such page or service or such page or service shall not be
available, the rate of interest per annum equal to the rate reasonably
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for Dollar deposits (for delivery on the first day of such
Interest Period) having a maturity comparable to such Interest Period, at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, or (iii) if the rates referenced in the
preceding clauses (i) and (ii) are not available, the rate of interest per annum
reasonably determined by the Administrative Agent to be the rate at which
deposits in Dollars would be offered by major banks reasonably satisfactory to
the Administrative Agent in the interbank eurodollar market at approximately
11:00 A.M. (London time), two Business Days before the first day of such
Interest Period, in an amount substantially equal to the proposed Borrowing.  As
used in this definition, “Telerate Page” means the page of the Telerate screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period).
 
“Event of Default” has the meaning set forth in Section 11.01.
 
“Event of Loss” means with respect to any asset of any Borrower or its
Subsidiaries any of the following:  (i) any loss, destruction or damage of such
asset; (ii) any pending institution of any proceedings for the condemnation or
seizure of such asset or of any right of eminent domain by a Governmental
Authority or lawfully brought by any other Person; or (iii) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise by a Governmental Authority or lawfully conducted by any other Person,
of such asset, or confiscation of such asset or requisition of the use of such
asset.
 
“Excluded Assets” has the meaning set forth in the Borrower Security Agreement.
 
“Excluded NINA Subsidiary” means any (i) direct Subsidiary of NINA formed or
acquired after the date hereof not in violation of the terms hereof, (A) which
Subsidiary does not hold, directly or indirectly, any equity interest in any
Borrower, the Project or the Existing Plant or any property comprising the same
and (B) the business purpose and operations of which do not directly relate to
the Project, the Existing Plant or any property comprising the same or directly
related thereto, or the business and operations of any Borrower (other than
NINA) and (ii) any direct or indirect Subsidiary of any direct Subsidiary
referred to in clause (i), provided that such Subsidiary also satisfies the
requirements of clauses (i)(A) and (i)(B) above; provided, however, that a
Subsidiary of NINA will not be deemed to have failed to satisfy the foregoing
requirements solely because it directly or indirectly owns an interest in
facilities that constitute “shared facilities” between Unit 3 and Unit 4, on the
one hand, and the Existing Plant or any other units existing or to be developed
at the “South Texas Project” site, on the other hand.
 
 
6

--------------------------------------------------------------------------------

 
 
“Existing TANE Credit Agreement” means that certain Amended & Restated Credit
Agreement, dated as of the date hereof (as amended, modified, supplemented or
otherwise in effect from time to time), among NINA, as borrower, the other
Borrowers party thereto, the lenders party thereto, Toshiba America Nuclear
Corporation, as administrative agent and collateral agent.
 
“Existing Plant” means the “Existing Plant”, as defined in the EPC Contract;
provided that, for the avoidance of doubt, the “Existing Plant” shall not be
deemed to include any development rights with respect to additional nuclear
units (i.e., other than Unit 3 or Unit 4) at the “South Texas Project” site.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%), as determined by the Administrative
Agent, equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for any day of determination (or if such day of
determination is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“FNTP” has the meaning assigned to the term “Full Notice to Proceed” in the EPC
Contract
 
“FNTP Date” has the meaning assigned to the term “Full Notice to Proceed Date”
in the EPC Contract.
 
 “FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
 
“GAAP” means generally accepted accounting principles in the U.S. as in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means (i) each Restricted Subsidiary and (ii) any other Person at
any time providing a Guaranty.
 
 
7

--------------------------------------------------------------------------------

 
 
“Guarantor Documents” means each Guaranty and all other documents, agreements
and instruments delivered to Administrative Agent or the Lenders under or in
connection with such Guaranty.
 
“Guaranty” means any guaranty at any time made by any other Person in favor of
the Administrative Agent and the Lenders with respect to the Obligations in form
and substance reasonably acceptable to the Administrative Agent.
 
“Guarantee Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person guaranteeing any Indebtedness
(the “primary obligations”) of another Person (the “primary obligor”), including
any (a) obligation of that Person (i) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor, or (ii) to advance or provide funds (A) for the payment or
discharge of any such primary obligation, or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (iv) in connection with any synthetic lease or other similar off
balance sheet lease transaction, or (v) otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof, and
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided, however, that standard
contractual indemnities not related to Indebtedness shall not be considered
Guarantee Obligations.  The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
 
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
 
“Indebtedness” means, for any Person:  (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services;
(ii) all obligations evidenced by notes, bonds, debentures or similar
instruments; (iii) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property); (iv) all obligations under Capital Leases and Synthetic Lease
Obligations; (v) all reimbursement or other obligations of such Person under or
in respect of letters of credit and bankers acceptances, and all net obligations
in respect of Swap Contracts in an amount equal to the Swap Termination Values
thereof; (vi) all reimbursement or other obligations of such Person in respect
of any bank guaranties, shipside bonds, surety bonds and similar instruments
issued for the account of such Person or as to which such Person is otherwise
liable for reimbursement of drawings or payments; (vii) all Guarantee
Obligations; (viii) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any preferred equity
interest in such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (ix) all of the foregoing types of Indebtedness of another Person
secured by any Lien upon or in property owned by the Person for whom
indebtedness is being determined, whether or not such Person has assumed or
become liable for the payment of such Indebtedness of such other Person (which,
for the purpose of calculating any amount of Indebtedness, shall equal the
amount of the fair market value of such property owned by the Person providing
the Lien); provided, however, that for the avoidance of doubt Operating Leases
shall not be considered Attributable Indebtedness (regardless of whether GAAP
requires any such Operating Lease to be accounted for as Indebtedness).  For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or otherwise is an entity the liabilities of which do not constitute
liabilities of the joint venturer) in which such Person is a general partner or
a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person (subject only to recourse exceptions acceptable to the Majority
Lenders). The amount of any Capital Lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
 
 
8

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated
November 29, 2010, amongst the Borrowers, Toshiba America Nuclear Corporation
and the Administrative Agent.
 
“Interest Payment Date” means a date specified for the payment of interest
pursuant to Section 3.01(c).
 
“Interest Period” means, with respect to any Loan, the period determined in
accordance with Section 3.01(b) applicable thereto.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, including
(unless the context otherwise requires) any rules or regulations promulgated
thereunder.
 
“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of (i) loans or advances to, or guarantees of the obligations of, or (ii)
capital contributions to, or purchases or other acquisitions for consideration
of Indebtedness of, equity interests in, other securities of, or all or
substantially all of the assets (or assets constituting a business unit) of,
such other Person, in each case to the extent, and together with all items that
are or would be, classified as investments on a balance sheet prepared in
accordance with GAAP.  Except as otherwise provided in this Agreement, the
amount of an Investment will be determined at the time the Investment is made
based on the fair market value thereof and without giving effect to subsequent
changes in value.
 
 
9

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, in the case of any Investment
made by any Company in a Person substantially concurrently with a cash
distribution by such Person to the any Company (a “Concurrent Cash
Distribution”), then the amount of such Investment shall be deemed to be the
fair market value of the Investment, less the amount of the Concurrent Cash
Distribution.
 
“IRS” means the Internal Revenue Service, or any successor thereto.
 
“Lender” and “Lenders” each has the meaning set forth in the introduction to
this Agreement.
 
“Lending Office” has the meaning set forth in Section 2.04.
 
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment
as collateral, deposit arrangement, charge or encumbrance, lien (statutory or
other), or other preferential arrangement in the nature of a security interest
(including any conditional sale or other title retention agreement or any
financing lease having substantially the same economic effect as any of the
foregoing).
 
“Loan Documents” means this Agreement, the Collateral Documents, the
Intercreditor Agreement, each Guaranty, each Guarantor Document, each
Subordination Agreement and all other certificates, documents, agreements and
instruments delivered to the Administrative Agent and the Lenders under or in
connection with this Agreement.  For the avoidance of doubt, the Existing TANE
Credit Agreement, the EPC Contract and the agreements entered into in accordance
therewith for the design, engineering, procurement and construction of the
Project are not Loan Documents.
 
“Loans” means, collectively, the Tranche A Loans.
 
“Majority Lenders” means, at any time, Lenders holding at least 50% of then
aggregate unpaid principal amount of the Loans, or, if no such principal amount
is then outstanding, Lenders having at least 50% of the aggregate Commitments at
such time; provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrowers and the Guarantors, taken as a whole,
or (ii) the nuclear industry in the U.S., in a manner disproportionately more
adverse to the Borrowers than to other participants in such industry.
 
 
10

--------------------------------------------------------------------------------

 
 
 “Material Contract” means any contract that, if terminated, such termination
would result in a Material Adverse Effect, including the South Texas Project
Participation Agreement, the TEPCO Agreements and the Owner Agency Agreement.
 
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Credit Party or any ERISA Affiliate is
making, or is obligated to make contributions.
 
“Net Cash Proceeds” means when used in respect of any issuance of any debt or
equity securities of, or incurrence of any Indebtedness for borrowed money by,
any Borrower or any Restricted Subsidiary thereof, the gross proceeds thereof in
cash received by such Borrower or such Subsidiary, as and when received, net of
any and all taxes (federal, state, local, foreign or otherwise) and fees,
commissions, costs and other expenses incurred or reasonably expected to be
incurred by such Borrower or Subsidiary in connection therewith.
 
“NINA” has the meaning set forth in the introduction to this Agreement.
 
“NINA3” has the meaning set forth in the introduction to this Agreement.
 
“NINA4” has the meaning set forth in the introduction to this Agreement.
 
“NINA Holdings” has the meaning set forth in the introduction to this Agreement.
 
“NINA Investments” has the meaning set forth in the introduction to this
Agreement.
 
“NINA’s Operating Agreement” means the “Operating Agreement” as defined in the
Texas Genco Pledge Agreement.
 
“Non-Shaw Costs” means any and all costs and expenses the payment, financing or
refinancing of which constitute a Permitted Use of Proceeds, other than any such
costs and expenses related to the Co-Contractor, Shaw and/or its Subsidiaries or
their respective direct sub-contractors in connection with their design,
construction, engineering and services pursuant to the EPC Contract.
 
“Non-U.S. Subsidiary” means any Subsidiary (i) that is a Person organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia, or (ii) that is exclusively a holding company of
equity interests in Persons included in clause (i) above.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02(a).
 
“Notice of Prepayment” has the meaning set forth in Section 4.03(c).
 
 “NRC” means the United States Nuclear Regulatory Commission, or any successor
thereto.
 
“NRG” means NRG Energy Inc., a Delaware corporation.
 
 
11

--------------------------------------------------------------------------------

 
 
“NRG Debt Documents” means, collectively, (i) the Third Amended and Restated
Credit Agreement dated as of June 30, 2010 among NRG, Citicorp North America
Inc., as administrative agent, and the lenders and other Persons party thereto
or (ii) any “Note” under and as defined in that certain Base Indenture, dated as
of February 2, 2006, by and between NRG and Law Debenture Trust Company of New
York, as trustee, or any supplemental indenture thereto, in each case, as
amended, restated, refinanced and otherwise modified from time to time.
 
“Obligations” means the indebtedness, liabilities and other obligations of the
Credit Parties to Administrative Agent or any Lender under or in connection with
the Loan Documents, including all Loans, all interest accrued thereon (including
interest that accrues after the commencement by or against any Credit Party or
any other Person of any Insolvency Proceeding naming any such Person as the
debtor in such proceeding), all fees due under this Agreement and all other
amounts payable by the Borrowers to Administrative Agent or any Lender hereunder
or in connection herewith, whether now or hereafter existing or arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.
 
“Operating Lease” means, for any Person, any lease of any property of any kind
by that Person as lessee which is not a Capital Lease or a Synthetic Lease
Obligation.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
applicable Governmental Authority in the jurisdiction of its formation, in each
case as amended from time to time.
 
“Owners” means, collectively, NINA3 and NINA4.
 
“Owner Agency Agreement” means the South Texas Project Operating Agreement dated
as of the Effective Date (as defined therein) between Central Power and Light
Company, Houston Lightning & Power Company, the City of Austin and STPNOC, as
amended, modified, supplemented, modified, replaced, or otherwise in effect from
time to time.
 
“Participant” has the meaning set forth in Section 13.10(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is maintained or sponsored by
any Credit Party or any ERISA Affiliate, to which any Credit Party or any ERISA
Affiliate is obligated to make contributions or with respect to which any Credit
Party or any ERISA Affiliate has any outstanding liability, and (ii) that is
subject to Section 412 of the Internal Revenue Code, Section 302 of ERISA or
Title IV of ERISA.
 
“Permitted Cash Equivalent Investments” means any investments in cash, cash
equivalents and other short term marketable debt securities and similar
investments, in each case owned or acquired in accordance with the Borrowers’
investment policy as from time to time in effect.
 
 
12

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:
 
(i)           Liens in favor of the Lenders or the Administrative Agent (for the
benefit of the Lenders and Administrative Agent) to secure the Obligations;
 
(ii)           Liens in favor of the Toshiba America Nuclear Corporation and the
agents thereunder for the benefit of the lenders under the Existing TANE Credit
Agreement to secure obligations thereunder and under the other “Loan Documents”
(as defined in the Existing TANE Credit Agreement, as long as the Intercreditor
Agreement is in full force and effect (except as a result of any action or
inaction by the Administrative Agent or any Lender);
 
(iii)           the existing Liens listed in Schedule 10.02(a) or incurred in
connection with the extension, renewal or refinancing of the Indebtedness or
other obligation secured by such existing Liens to the extent such extension,
renewal or refinancing is not prohibited hereunder, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness or other obligation
being extended, renewed or refinanced does not increase;
 
(iv)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;
 
(v)           Liens of materialmen, mechanics, warehousemen, carriers or
employees or other like Liens arising in the ordinary course of business and
securing obligations either not delinquent or being contested in good faith by
appropriate proceedings which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
applicable property or risk loss or forfeiture of title thereto;
 
(vi)           Liens consisting of cash deposits to secure (A) the payment of
worker’s compensation, unemployment insurance or other social security benefits
or obligations or (B) the performance of bids, trade contracts, leases (other
than Capital Leases), public or statutory obligations, surety or appeal bonds or
other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any Liens arising under ERISA);
 
(vii)           statutory landlord’s Liens under leases to which any Borrower or
any Subsidiary thereof is a party;
 
(viii)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution;
 
(ix)           Liens on cash and Permitted Cash Equivalent Investments in an
amount at any time outstanding not to exceed the sum of $10,000,000 plus the
Specified Equity Proceeds (i) deposited by any Borrower or Restricted Subsidiary
thereof in accounts with or on behalf of futures contract brokers to secure
Indebtedness under Permitted Swap Contracts or (ii) deposited or delivered by
any Borrower or Restricted Subsidiary thereof as collateral to a Permitted Swap
Contract counterparty or issuer of surety bonds or letters of credit issued to
support obligations of a Borrower or Restricted Subsidiary thereof that are
incurred in the ordinary course of business;
 
 
13

--------------------------------------------------------------------------------

 
 
(x)           Liens, on property described in Section 10.01(i), securing
Indebtedness described in Section 10.01(i);
 
(xi)           survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
 
(xii)           Liens arising from UCC financing statements filed on a
precautionary basis in respect of operating leases intended by the parties to be
true leases (other than any such leases entered into in violation of this
Agreement);
 
(xiii)           non-exclusive licenses of patents, trademarks, copyrights or
other intellectual property rights;
 
(xiv)           leases, licenses or other agreements pursuant to which any
Borrower or any Subsidiary thereof conveys or grants any Person a leasehold
estate in, or the right to use or occupy, any real property or portion thereof,
which do not materially impair the current use or value of the applicable
property or risk the loss of forfeiture thereto;
 
(xv)           Liens (including judgment Liens) arising in connection with legal
proceedings not constituting an Event of Default under Section 11.01(h);
 
(xvi)           Liens on any equity interests in any Excluded NINA Subsidiary or
in any assets thereof; and
 
(xvii)           any Lien on any note, bill, check or other instrument held by
Citibank Japan Limited or an Affiliate (a “Permitted Japanese Bank”), solely to
the extent that (A) such Lien secures an outstanding overdraft amount with
respect to the Deposit Account (as defined in the Borrower Security Agreement)
of NINA that is located at a Permitted Japanese Bank and denominated in Japanese
Yen and (B) such Lien arises solely due to language, contained in such
depositary bank’s terms and conditions governing such Deposit Account, providing
that if and when there is an outstanding overdraft amount, notes, bills, checks
or other instruments held by the depositary bank shall be deemed to have been
assigned to the depositary bank as collateral for the overdraft in addition to
the rights granted to the depositary bank by operation of law.
 
“Permitted Swap Contracts” means non-speculative Swap Contracts entered into by
any Borrower or Restricted Subsidiary thereof in accordance with a hedging
policy or transaction approved by NINA’s board of managers (including in any
event any power purchase agreements and interconnection agreements).
 
 
14

--------------------------------------------------------------------------------

 
 
“Permitted Use of Proceeds” means the use of proceeds of any Loans to pay,
finance and/or refinance 100% of the Borrowers’ portion of any and all costs and
expenses of the Project (including construction, engineering and design
services, materials and equipment provided by the Consortium, the Co-Contractor
and/or any of its affiliates), and any costs associated with equipment,
material, labor and/or payroll, any working capital requirements and/or general
corporate purposes of any of the Borrowers (including costs and expenses of
STPNOC and other costs and expenses reasonably expected to maintain the
Project’s compliance with its construction schedule).
 
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or any other entity
of whatever nature or any Governmental Authority.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan or a Pension Plan which is maintained or
sponsored by any Credit Party or any Subsidiary thereof or with respect to which
any Credit Party or Subsidiary thereof has any outstanding liability.
 
“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal) at such time of such Lender’s Commitments divided by
the combined Commitments of all Lenders (or, if all Commitments have been
terminated, the aggregate principal amount of such Lender’s Loans divided by the
aggregate principal amount of the Loans then held by all Lenders).  The initial
Pro Rata Share of each Lender is set forth opposite such Lender’s name in
Schedule 1 under the heading “Pro Rata Share” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
“Project” has the meaning set forth in the EPC Contract.
 
“Rating Agency” means each or any of Fitch Ratings, Inc., Moody’s Investors
Service, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to any of the foregoing.
 
“Recovery Act” means the American Recovery and Reinvestment Act of 2009, Pub. L.
No. 111-5.
 
 “Regulation D” means Regulation D of the FRB.
 
“Regulatory Change” has the meaning set forth in Section 5.02.
 
“Related Person” has the meaning set forth in Section 12.06.
 
“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the controller, the
treasurer or the general counsel of such Person, or any other senior officer of
such Person having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer, the
controller or the treasurer of any such Person, or any other senior officer of
such Person involved principally in the financial administration or
controllership function of such Person and having substantially the same
authority and responsibility.  Any document delivered hereunder that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
 
 
15

--------------------------------------------------------------------------------

 
 
“Restricted Payments” has the meaning set forth in Section 10.09.
 
“Restricted Subsidiary” means each Subsidiary of each Borrower, other than (i)
any other Borrower and (ii) any Excluded NINA Subsidiary.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
 
“Security Agreement” means the Borrower Security Agreement, the Texas Genco
Pledge Agreement and any other agreement (including any deed of trust) pursuant
to which any Credit Party provides (or purports to provide) a Lien on its assets
in favor or for the benefit of any Lender or the Administrative Agent (for the
benefit of the Lenders and Administrative Agent and other “Secured Parties”
identified therein) in respect of the Obligations.
 
“Shaw/TANE ABWR Joint Venture” means an entity to be established and jointly
owned by The Shaw Group Inc. and Toshiba America Nuclear Energy Corporation for,
among other purposes, investing in Nuclear Innovation North America, LLC’s South
Texas Project Units 3 and 4 and pursuing other Advanced Boiling Water Reactor
opportunities.
 
“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the Bankruptcy Code; (ii) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (iii) such Person is able to realize
upon its property and pay its debts and other liabilities (including contingent
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.  For purposes of this
definition, contingent liabilities shall be valued in good faith, as of the
calculation date, by the Chief Financial Officer of the relevant Person (or
other officer of such Person qualified to make such calculation and acceptable
to the Majority Lenders) at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount which would
reasonably be expected to become an actual matured liability.
 
“Specific License” means a license that is issued to a named person upon
application filed pursuant to regulations issued by the NRC.
 
“Specified Equity Proceeds” means an amount equal to the sum of the Net Cash
Proceeds received by any Borrower and/or its Subsidiaries from any new issuance
of Equity Securities:
 
 (i) issued by NINA to any Person, and/or
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) issued by any Borrower (other than NINA) and/or any Subsidiary thereof to a
Person other than NINA and/or its Subsidiaries (except to the extent of an
issuance to NINA and/or its Subsidiaries that is required to downstream proceeds
described in clause (i), which shall be deemed to result in Specified Equity
Proceeds),
 
in each case, (A) as allocated (and in respect of any unused portion,
reallocated) by such Person acquiring the relevant Equity Securities without
duplication to either (x) the basket set forth in clause (ix) of "Permitted
Liens" and/or (z) the basket set forth in Section 10.06(j), and (B) except as
would result in an Event of Default pursuant to Section 11.01(j).
 
“STPNOC” means STP Nuclear Operating Company, a Texas nonprofit company.
 
“Subordinated Debt” means any Indebtedness of any Borrower or any Subsidiary
thereof, which is subject to a Subordination Agreement.
 
“Subordination Agreement” means any subordination agreement with respect to any
Indebtedness of any Borrower, or any Subsidiary thereof, at any time
contractually subordinated to the Obligations in right of payment and exercise
of remedies against the applicable Borrower and Subsidiary and the Collateral,
among the applicable Borrower, the applicable creditor(s) and the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Majority Lenders.
 
“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which more than 50% of the voting stock or other equity
interest is owned directly or indirectly by any Person or one or more of the
other Subsidiaries of such Person or a combination thereof.
 
“Swap Contract” means with respect to any specified Person (i) any and all rate
swap transactions (whether from fixed to floating or from floating to fixed),
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, (ii) other
agreements or arrangements designed to manage interest rates or interest rate
risk, (iii) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, (iv) agreements (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, or hedges
of, any energy, generation capacity or fuel, or any other energy related
commodity or service, any emissions credit, price or price indices for any such
commodities or any other similar derivative agreements and (v) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in the foregoing clause (i) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
any Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or
(ii) other than an Operating Lease, an agreement for the use or possession of
property creating obligations that as of the date hereof, do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“S&W” means Stone & Webster Inc., a Louisiana corporation and an affiliate of
Shaw.
 
“TANE” means Toshiba America Nuclear Energy Corporation, a Delaware corporation.
 
 “TEPCO Agreements” means, collectively, the Investment and Option Agreement
dated as of May 10, 2010, by and among NINA Holdings,  NINA, and TEPCO Nuclear
Energy America LLC, and any agreements entered into in connection therewith.
 
“Texas Genco” means Texas Genco Holdings, Inc., a Texas corporation.
 
“Texas Genco Pledge Agreement” means that certain pledge agreement to be
executed by Texas Genco in favor of the Administrative Agent (for the benefit of
the Lenders and the Administrative Agent) substantially in the form of as
Exhibit C.
 
“Tranche A Commitment” means, when used with reference to any Lender at any
time, the amount then set forth opposite the name of such Lender on Schedule 1
under the caption “Tranche A Commitment”, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as from time to time
reduced pursuant to Section 4.01, or, where the context so requires, the
obligation of such Lender to make Tranche A Loans up to such amount on the terms
and conditions set forth in this Agreement.
 
“Tranche A Loans” means a Loan funded pursuant to Section 2.01(a) of this
Agreement.
 
“Tranche A Maturity Date” means the earlier to occur of:
 
(a) the third anniversary of the Closing Date;
 
(b) the Business Day immediately after the later of financial closing and the
first draw under the DOE Facility;
 
 
18

--------------------------------------------------------------------------------

 
 
(c) the date on which the Project is terminated by any of the Borrowers;
 
(d) the date on which the EPC contract is terminated by S&W, TANE or the
Consortium (other than due to a Contractor Event of Default (as defined in the
EPC Contract));
 
(e) the date on which the DOE Application is denied in a final and
non-appealable manner;
 
(f) the Borrower issuing FNTP;
 
(g) the first date on which the commitments under the Existing TANE Credit
Agreement are reduced below $300,000,000, whether on a stated maturity date or
otherwise; and
 
(h)  with respect to all Pre-FNTP work (as FNTP may be extended as the result of
any delay caused by any regulatory event or force majeure event) the
Co-Contractor is not working on a continuous basis under approved Pre-FNTP Task
Orders (as defined in the EPC Contract) with the Co-Contractor at a level
required to perform and invoice for at least 50% of its monthly scope of work
covered by such Task Orders, in each case other than if such failure to work
results from existence of a Contractor Event of Default (as defined in the EPC
Contract).
 
“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the Loan Document in which such term is used or the attachment,
perfection or priority of the Lien on any Collateral.
 
“Unit 3” has the meaning assigned to such term in the EPC Contract.
 
“Unit 4” has the meaning assigned to such term in the EPC Contract.
 
“United States” and “U.S.” each means the United States of America.
 
Section 1.02                      Accounting Principles.
 
(a)           Accounting Terms.  Unless otherwise defined or the context
otherwise requires, all accounting terms not expressly defined herein shall be
construed, and all accounting determinations and computations required under the
Loan Documents shall be made, in accordance with GAAP, consistently applied.
 
(b)           GAAP Changes.  If GAAP shall have been modified after the date
hereof and the application of such modified GAAP shall have a material effect on
any financial computations hereunder, then such computations shall thereafter be
made and the financial statements, certificates and reports due hereunder shall
be prepared, and all accounting terms not otherwise defined herein shall be
construed, in accordance with GAAP as in effect prior to such modification,
unless and until the Majority Lenders and the Borrowers shall have agreed upon
the terms of the application of such modified GAAP. Notwithstanding any other
provision of this Agreement or any other Loan Document to the contrary, for all
purposes during the term of this Agreement and any other Loan Document, each
lease that pursuant to GAAP as in effect on the date hereof would be classified
as a capital lease or an operating lease will continue to be so classified,
notwithstanding any change in characterization of that lease subsequent to the
date hereof based on changes in GAAP or interpretation of GAAP.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           “Fiscal Year” and “Fiscal Quarter”.  References herein to “fiscal
year” and “fiscal quarter” refer to such fiscal periods of the Borrowers.
 
Section 1.03                      Interpretation.  In the Loan Documents, except
to the extent the context otherwise requires:
 
(a)           Any reference to an Article, a Section, a Schedule or an Exhibit
is a reference to an article or section thereof, or a schedule or an exhibit
thereto, respectively, and to a subsection or a clause is, unless otherwise
stated, a reference to a subsection or a clause of the Section or subsection in
which the reference appears.
 
(b)           The words “hereof,” “herein,” “hereto,” “hereunder” and the like
mean and refer to this Agreement or any other Loan Document as a whole and not
merely to the specific Article, Section, subsection, paragraph or clause in
which the respective word appears.
 
(c)           The meaning of defined terms shall be equally applicable to both
the singular and plural forms of the terms defined.
 
(d)           The words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation.”
 
(e)           References to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications thereto,
but only to the extent such amendments and other modifications are not
prohibited by the terms of the Loan Documents.
 
(f)           References to statutes or regulations are to be construed as
including all statutory and regulatory provisions consolidating, amending,
supplementing, interpreting or replacing the statute or regulation referred to.
 
(g)           Any table of contents, captions and headings are for convenience
of reference only and shall not affect the construction of this Agreement or any
other Loan Document.
 
(h)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(i)           The use of a word of any gender shall include each of the
masculine, feminine and neuter genders.
 
(j)           This Agreement and the other Loan Documents are the result of
negotiations among the Administrative Agent, the Borrowers and the other parties
thereto, if any, have been reviewed by counsel to the Administrative Agent, the
Borrowers and such other parties, if any, and are the product of the negotiation
thereof by all parties.  Accordingly, they shall not be construed against any
party thereto merely because of such party’s involvement in their preparation.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE LOANS
 
Section 2.01                      The Loans.
 
(a)           Tranche A Loans.  Each Lender severally agrees, on the terms and
conditions set forth herein, to make to the Borrowers cash loans in respect of,
and for the sole and exclusive purpose of financing, any and all Permitted Use
of Proceeds (each a “Tranche A Loan” and, collectively, the “Tranche A Loans”)
from time to time on any Business Day during the Availability Period, in an
aggregate principal amount not exceeding such Lender’s Tranche A
Commitment.  Within the limits of each Lender’s Commitment (as the same may be
modified hereunder), during the Availability Period, the Borrowers may borrow,
repay the Loans in whole or in part, and reborrow, all in accordance with the
terms and conditions hereof.
 
Section 2.02                      Borrowing Procedure.
 
(a)           Notice to the Administrative Agent.  Each Borrowing shall be made
on a Business Day upon written notice from the Borrowers to the Administrative
Agent, which notice shall be received by the Administrative Agent not later than
11:00 A.M. (New York time) at least four Business Days prior to the date of such
proposed Borrowing.  Each such notice shall be in substantially the form of
Exhibit D (a “Notice of Borrowing”) and shall include the other certifications
and information and attachments required thereby related to such proposed
Borrowing to the extent applicable (including a copy of the Co-Contractor
Invoice in respect of Borrowings other than for Non-Shaw
Costs).  Notwithstanding Section 2.01(a), the Lenders shall have no obligation
to fund Borrowings (i) in excess of $10,000,000 in any fiscal month in respect
of Non-Shaw Costs, and (ii) in excess of $40,000,000 in respect of Borrowings to
finance Non-Shaw Costs, in each case without the consent of the Majority
Lenders.
 
(b)           Notice to the Lenders.  Promptly (and in any case within one
Business Day) following each Notice of Borrowing (as defined in Section
2.02(a)), the Administrative Agent shall give each Lender prompt notice by
telephone (confirmed promptly in writing) or by facsimile of the applicable
Borrowing, specifying the information contained in the applicable Notice of
Borrowing and such Lender’s Pro Rata Share of the Borrowing.  On the date of
each Borrowing, each Lender shall make available a Loan in an amount equal to
such Lender’s Pro Rata Share of such Borrowing in same day or immediately
available funds, to the Administrative Agent for the Administrative Agent’s
Account not later than 12:00 noon (New York time).  Upon fulfillment of the
applicable conditions set forth in Article VII and after receipt by the
Administrative Agent of such funds advanced to the Administrative Agent by a
Lender the Administrative Agent shall make such funds available to the
Co-Contractor (or its designee) under the Contractor Invoice attached to the
Notice of Borrowing to the extent applicable by wire transfer to an account
designated by the Co-Contractor, or to the Borrower (as applicable) in same day
or immediately available funds on such Borrowing date.  If any Lender makes
available to the Administrative Agent funds for any Borrowing as provided in
this Article, and such funds are not made available to the Borrowers by the
Administrative Agent because the applicable conditions set forth in Article VII
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 2.03                      Non-Receipt of Funds.  Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender shall not make available to the Administrative
Agent (if applicable) a Loan in an amount equal to such Lender’s Pro Rata Share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such Loan available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount.  If and to the extent such Lender shall not have so made
such Loan available to the Administrative Agent, and the Administrative Agent in
such circumstances shall have made available funds to the Borrowers such amount,
such Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.  If such amount is not made available by such Lender
to the Administrative Agent on the Business Day following the Borrowing date,
the Administrative Agent shall notify the Borrowers of such failure to fund and,
upon demand by the Administrative Agent, the Borrowers shall pay such amount to
the Administrative Agent for the Administrative Agent’s Account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.
 
Section 2.04                      Lending Offices.  The Loans made or deemed
made by each Lender may be made from and maintained at such offices of such
Lender (each a “Lending Office”) as such Lender may from time to time designate
(whether or not such office is specified on Schedule 2).  A Lender shall not
elect a Lending Office that, at the time of making such election, increases, by
more than a de minimis amount, the amounts which would have been payable by any
Borrower to such Lender under this Agreement in the absence of such election
(including as a result of taxes imposed by any jurisdiction).  With respect to
Loans made from and maintained at any Lender’s non-U.S. offices, the obligation
of the Borrowers to repay such Loans shall nevertheless be to such Lender and
shall, for all purposes of this Agreement (including for purposes of the
definition of the term “Majority Lenders”) be deemed made or maintained by it,
for the account of any such office.
 
Section 2.05                      Evidence of Indebtedness.  The Loans made by
each Lender shall be evidenced by one or more loan accounts maintained by such
Lender and the Administrative Agent in accordance with their usual
practices.  The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence of the amount of Loans made by the
Lenders to the Borrowers and the interest and payments thereon.  Any failure so
to record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Loans.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
INTEREST AND FEES
 
Section 3.01                      Interest.
 
(a)           Interest Rate; Payment in Cash and Capitalization.  The Borrowers
shall pay interest on the unpaid principal amount of each Loan from the date of
such Loan until such principal amount shall be paid in full, at a rate per annum
equal at all times during each Interest Period for such Loan to the Eurodollar
Rate for such Interest Period plus the Applicable Margin.  At their election (in
their sole discretion), the Borrowers may pay interest (x) in cash, (y) by
increasing the principal amount of the Loans by the amount of interest accrued
since the previous interest payment date pursuant to Section 3.01(c); or (z) a
combination of the foregoing.
 
(b)           Interest Periods.  Each Interest Period for each Loan shall be
one-month, three-month, and six-month period as selected by the Borrower;
provided, however, that no Interest Period shall extend beyond the Maturity
Date.  The determination of Interest Periods shall be subject to the following
provisions:
 
(i)           in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)           if any Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Loan, the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the immediately preceding Business Day; and
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the ending calendar month of such Interest Period) shall end on the last
Business Day of the ending calendar month of such Interest Period.
 
(c)           Interest Payment Dates.  Subject to Section 3.01(a) and
Section 3.02, interest on the Loans shall be payable in arrears on the last day
of each Interest Period (and every three months for Interest Periods of longer
than three months) and at maturity, provided that if any prepayment is effected
other than on a date set forth above, accrued interest on such Loan shall be due
on such prepayment date as to the principal amount of such Loan prepaid.
 
(d)           Notice to the Borrowers and the Lenders.  Each determination by
the Administrative Agent hereunder of a rate of interest and of any change
therein shall be prima facie evidence thereof and shall be promptly notified by
the Administrative Agent to the Borrowers and the Lenders.  Such notice shall
set forth in reasonable detail the basis for any such determination or
change.  The failure of the Administrative Agent to give any such notice
specified in this subsection shall not affect any Borrower’s obligation to pay
such interest.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 3.02                      Default Rate of Interest.  Notwithstanding
Section 3.01, in the event that any amount of principal on any Loan, or any
amount of interest on any Loan or other amount payable hereunder or under the
Loan Documents, is not paid in full when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, the
Borrowers shall pay interest on such unpaid principal, interest or other amount,
from the date such amount becomes due until the date such amount is paid in
full, and after as well as before any entry of judgment to the extent permitted
by law, at a rate per annum equal at all times to the rate of interest (if any)
otherwise applicable to such Obligation, plus the Default Rate.  Additionally,
during the continuance of any Event of Default, the Borrowers shall pay interest
on the outstanding Obligations thereof, at a rate per annum equal to the rate of
interest otherwise applicable to the Loans, plus the Default Rate.  Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand by the Majority Lenders.
 
Section 3.03                      Computations.  All computations of interest
hereunder shall be made on the basis of a year of 360 days for the actual number
of days occurring in the period for which such fee or interest is payable (which
results in more interest, as applicable, being paid than if computed on the
basis of a 365-day or 366-day year).  Notwithstanding the foregoing, if any Loan
is repaid on the same day on which it is made, such day shall not be included in
computing interest on such Loan.
 
Section 3.04                      Highest Lawful Rate.  Anything herein to the
contrary notwithstanding, if during any period for which interest is computed
hereunder, the applicable interest rate, together with all charges and other
payments which are treated as interest under applicable law, as provided for
herein or in any other Loan Document, would exceed the maximum rate of interest
which may be charged, contracted for, reserved, received or collected by any
Lender in connection with this Agreement under applicable law (the “Maximum
Rate”), the Borrowers shall not be obligated to pay, and such Lender shall not
be entitled to charge, collect, receive, reserve or take, interest in excess of
the Maximum Rate, and during any such period the interest payable hereunder
shall be limited to the Maximum Rate.
 
 
ARTICLE IV
 
REDUCTION OF COMMITMENTS;
 
REPAYMENT; PREPAYMENT
 
Section 4.01                      Extension of Maturity Date; Reduction or
Termination of the Commitments.
 
(a)           Extension.  On the date (the “Scheduled Maturity Date”) set forth
in clause (A) of the definition of “Tranche A Maturity Date”, such Scheduled
Maturity Date shall automatically be extended for an additional one year period
if:
 
(i)           on or within ten (10) Business Days preceding such Scheduled
Maturity Date, the Borrowers deliver to the Administrative Agent, in form and
substance reasonably satisfactory to it (A) evidence of the consent of the
Guarantors and Texas Genco (and any Additional Grantors) to such extension, and
(B) a certificate of the Borrowers dated as of the Scheduled Maturity Date
signed by a Responsible Officer of each Borrower certifying (1) the resolutions
adopted by each Borrower approving or consenting to such extension and (2) that,
before and after giving effect to such extension, the representations and
warranties contained in Article VIII and in the other Loan Documents shall be
true and correct in all respects (with respect to representations and warranties
that are qualified by materiality or Material Adverse Effect) or in all material
respects (with respect to representations and warranties that are not so
qualified) on and as of the Scheduled Maturity Date as though made on and as of
such date, except for such representations and warranties that by their terms
relate to a different date, in which case the Borrowers shall certify that such
representations and warranties are true and correct (with respect to
representations and warranties that are qualified by materiality or Material
Adverse Effect) or in all material respects (with respect to representations and
warranties that are not so qualified) as of such date (provided that the
certification made pursuant to this clause (2) by bringdown of the
representations and warranties contained in Section 8.16(a) shall be deemed a
certification not of the financial statements identified in such Section
8.16(a), but of the financial statements most recently delivered pursuant to
Sections 9.01(a)(i) and (ii)), and that no Default shall have occurred and be
continuing; and
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)           the certifications made by the Borrowers in clause (i)(B) above
are in fact true and correct to the extent set forth herein;
 
(iii)           provided, however, that:
 
(A)            (1) in no event shall the Scheduled Maturity Date be extended
past the earlier of (x) the fourth anniversary of the Closing Date, and (y) the
FNTP Date.
 
(b)           Mandatory Termination.  The Tranche A Commitments shall terminate
on the Tranche A Maturity Date.
 
Section 4.02                      Repayment of the Loans.  The Borrowers shall
repay to the Lenders, in full, the aggregate principal amount of all outstanding
Borrowings on the Tranche A Maturity Date therefor subject to any extensions
pursuant to Section 4.01.
 
Section 4.03                      Prepayments.
 
(a)           Optional Prepayments.  Subject to Section 5.01, the Borrowers may,
upon written notice to the Administrative Agent at least three Business Days
prior to the date of any prepayment pursuant to this subsection, prepay the
outstanding amount of the Loans in whole or ratably in part, without premium or
penalty.  Partial prepayments shall be in the amount of $500,000 or a greater
amount which is an integral multiple of $100,000 (or, if less, the entire
principal amount of the Loans then outstanding).
 
(b)           Mandatory Prepayments.
 
(i)           If at any time the aggregate principal amount of the outstanding
Tranche A Loans shall exceed the aggregate amount of all Lenders’ Tranche A
Commitments, the Borrowers shall immediately prepay the Tranche A Loans in the
amount of such excess.
 
(ii)           Following any incurrence by any Borrower or any Restricted
Subsidiary thereof of Indebtedness described in clause (i) of the definition
thereof (other than any such Indebtedness permitted under Section 10.01(a), (b),
(d), (f), (g), (i), (j), (n) and (o)), the Borrowers shall, within five Business
Days of receipt of the Net Cash Proceeds thereof, prepay the outstanding
principal amount of the Loans in an amount equal to the lesser of (1) such Net
Cash Proceeds and (2) the outstanding principal amount of the Loans then
outstanding, all accrued interest thereon and all other Obligations then due and
payable.  The provisions of this subsection shall not be deemed to be implied
consent to any such issuance or incurrence otherwise prohibited by the terms and
conditions of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Notice; Application.  The notice given of any prepayment (a
“Notice of Prepayment”) shall specify the date and amount of the prepayment and
whether such prepayment is pursuant to Section 4.03(a) or Section 4.03(b).  Upon
receipt of the Notice of Prepayment the Administrative Agent shall promptly
notify each Lender thereof.  If the Notice of Prepayment is given, the Borrowers
shall make such prepayment and the prepayment amount specified in such Notice of
Prepayment shall be due and payable on the date specified therein, with accrued
interest to such date on the amount prepaid and any amounts due pursuant to
Section 5.01.
 
Section 4.04                      Discharge of Obligations by Conversion into
Class A Membership Interests. **
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Upon the conversion pursuant to Section 4.04(a), the Borrowers
shall deliver to the Administrative Agent for distribution to the Lenders (in
accordance with their Pro Rata Shares as appropriate pursuant to Section 6.01)
the membership interest certificates evidencing such Conversion Class A
Membership Interests in such amounts as appropriate pursuant to Section 4.04(a),
and each Lender shall become a party to the NINA Operating Agreement (other than
Section 5.6 thereof) as long as the NINA Operating Agreement shall have been
amended in a manner reasonably satisfactory to the Lenders to provide the
Lenders with treatment equal in all material respects to that of TANE as an
equity holder thereunder (other than with respect to Section 5.6 of the NINA
Operating Agreement) to the extent of the Lenders’ Membership Percentage (as
defined in the NINA Operating Agreement) resulting from such conversion.
 
(c)           If on the Conversion Date pursuant to Section 4.04(a) the
Conversion Tranche A Outstandings (after giving effect to the adjustments set
forth in such Section) are less than the Obligations outstanding in respect of
the Tranche A Loans, then the amount of such difference shall be payable in cash
by the Borrowers.
 
(d)           Upon the delivery of the Conversion Class A Membership Interest to
the Administrative Agent for distribution to the Lenders in the amounts and on
the dates set forth in Section 4.04(a) in respect of Conversion Tranche A
Outstandings and the making of any payments set forth in Section 4.04(c), the
Obligations will have been paid and discharged up (including for purposes of the
first paragraph of Article IX and Article X of this Agreement) to the amount of
the Conversion Tranche A Outstandings (plus any interest added to principal
pursuant to Section 3.01(a) which is included in the Conversion Tranche A
Outstandings due to the adjustments set forth in Section 4.04(a)) and the
payments made pursuant to Section 4.04(c).
 
Section 4.05                      Net Payments.  The Borrowers’ obligations to
make payments of principal and interest on the Borrowings and of other amounts
under the Loan Documents to the extent set forth therein, and the rights of the
Administrative Agent and Lenders in and to such payments, shall be absolute and
unconditional and shall not be subject to any abatement, reduction, set-off,
defense, counterclaim or recoupment for any reason whatsoever, including without
limitation abatements or reductions due to any present or future claims of any
Borrower against the Co-Contractor, the Administrative Agent or any Lender under
any Loan Document or otherwise, against any vendor of Equipment and Materials
used or planned to be used, or against any other Person for whatever
reason.  Except as otherwise expressly provided herein, this Agreement shall not
terminate, nor shall the obligations of any Borrower be affected, by reason of
(i) any defect in or damage to, or any loss or destruction of, any of the
Equipment and Materials or otherwise from any cause whatsoever, (ii) any
bankruptcy, insolvency, reorganization or other proceeding relating to, or any
action taken by any trustee or receiver of, the Administrative Agent, any Lender
or any other Person, or (iii) for any other cause, whether similar or dissimilar
to the foregoing, any present or future law or regulation to the contrary
notwithstanding, whether or not such cause shall give rise to a claim by any
Borrower against any Lender or other Person under the EPC Contract, Pre-FNTP
Task Order (as defined in the EPC Contract), or otherwise, it being the express
intention of the parties hereto that all amounts payable by the Borrowers under
the Loan Documents to the extent set forth therein shall be, and continue to be,
payable in all events unless the obligation to pay shall be terminated pursuant
to the express provisions of this Agreement or such other applicable Loan
Document.  All payments made by the Borrowers hereunder or under any other Loan
Document as required hereby or thereby shall be final, and the Borrowers shall
not seek to recover any such payment or any part thereof for any reason
whatsoever.  Nothing in this Agreement, including the preceding sentence, shall,
however, release any claim any Borrower may have against the Co-Contractor (and
any Person providing credit support for the Co-Contractor’s obligations),
whether in connection with the EPC Contract, Pre-FNTP Task Order (as defined in
the EPC Contract), or otherwise. If for any reason whatsoever this Agreement
shall be terminated in whole or in part by operation of law or otherwise (other
than by the written agreement of the Lenders), the Borrowers shall nonetheless,
to the extent permitted by applicable law, pay to the Administrative Agent, on
behalf of Lenders, an amount equal to each payment due and payable by the
Borrowers hereunder at the time and in the manner that such payment would have
become due and payable under the terms of this Agreement if it had not been
terminated in whole or in part.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
YIELD PROTECTION AND ILLEGALITY
 
 
 
 
Section 5.01                      Compensation for Losses.  In addition to such
amounts as are required to be paid by any Borrower pursuant to Section 5.02, the
Borrowers shall compensate each Lender, promptly upon receipt of such Lender’s
written request made to the Borrowers (with a copy to the Administrative Agent),
for all actually incurred losses, costs and expenses (including any loss or
expense incurred by such Lender in obtaining, liquidating or re-employing
deposits or other funds to fund or maintain its Loans), if any, which such
Lender sustains: (i) if the Borrowers repay or prepay any Loan on a date other
than the last day of an Interest Period for such Loan (whether as a result of an
optional prepayment, mandatory prepayment, a payment as a result of acceleration
or otherwise); (ii) if the Borrowers fail to borrow any Loan after giving a
Notice of Borrowing; (iii) if the Borrowers fail to prepay any Loan after giving
a Notice of Prepayment; or (iv) if any Loan is assigned pursuant to Section 5.05
other than on the last day of an Interest Period for such Loan.
 
Section 5.02                      Regulatory Changes.
 
(a)           Increased Costs.  If after the date hereof, the adoption of, or
any change in, any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (a
“Regulatory Change”), or compliance by any Lender (other than Shaw) or such
Lender’s Lending Office with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority shall impose, modify or
deem applicable any reserve, special deposit or similar requirement (including
any such requirement imposed by the FRB, but excluding with respect to any Loan
any such requirement included in the calculation of the Eurodollar Rate) against
assets of, deposits with or for the account of, or credit extended by, any
Lender’s Lending Office or shall impose on any Lender (or its Lending Office) or
on the interbank eurodollar market any other condition affecting its Loans or
its obligation to make Loans, and the result of any of the foregoing is to
increase the cost to such Lender (or its Lending Office) of making, funding or
maintaining any Loan, or to reduce the amount of any sum received or receivable
by such Lender (or its Lending Office) under this Agreement with respect
thereto, by an amount deemed by such Lender to be material, then from time to
time, within 30 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as shall compensate such Lender for such increased cost or reduction.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Capital Requirements.  If any Lender (other than Shaw) shall have
determined that any Regulatory Change regarding capital adequacy, or compliance
by such Lender (or any corporation controlling such Lender) with any request,
guideline or directive regarding capital adequacy (whether or not having the
force of law) of any Governmental Authority, has or shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation would have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), by an amount deemed by
such Lender to be material, then from time to time, within 30 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as shall compensate such Lender for
such reduction.
 
(c)           Requests.  Any such request for compensation by a Lender under
this Section 5.02 shall be in writing and set forth in reasonable detail the
basis of calculation thereof and shall be prima facie evidence of the amount of
such compensation.  In determining the amount of such compensation, such Lender
may use any reasonable averaging and attribution methods generally used in the
marketplace.
 
Section 5.03                      Illegality.  If any Lender shall determine
that it has become unlawful, as a result of any Regulatory Change, for such
Lender to make or maintain Loans as contemplated by this Agreement, such Lender
shall promptly give notice of such determination to the Borrowers (through the
Administrative Agent), and the obligation of such Lender to make Loans shall be
suspended until such Lender gives notice that the circumstances causing such
suspension no longer exist.  Any such determination shall be prima facie
evidence thereof.  Upon receipt of such notice, the Borrowers shall, within
thirty (30) days of demand from such Lender (with a copy to the Administrative
Agent), prepay all Loans of such Lender, unless such Lender may not lawfully
continue to maintain such Loans, in which case the relevant Loans shall be
prepaid within five (5) Business Days of such notice.  Upon any such prepayment,
the Borrower shall also pay accrued interest on the amount so prepaid.
 
Section 5.04                      Obligation to Mitigate.  Each Lender (other
than Shaw) agrees that as promptly as practicable after it becomes aware of the
occurrence of an event that would entitle it to give notice pursuant to
Section 5.02(a), 5.02(b) or 5.03, and in any event if so requested by any
Borrower, such Lender shall use commercially reasonable efforts to make, fund or
maintain its affected Loans through another Lending Office if as a result
thereof the increased costs would be avoided or reduced by an amount reasonably
determined by such Lender to be material, the making, funding or maintaining of
such Loans through such other Lending Office would not in any material respect
be disadvantageous to such Lender or contrary to such Lender’s normal generally
applied banking practices.
 
Section 5.05                      Substitution of Lenders.  Upon the receipt by
any Borrower from any Lender (an “Affected Lender”) of a request for
compensation under Section 5.02 or a notice under Section 5.03, the Borrowers
may (i) request one or more of the other Lenders to acquire and assume all or
part of such Affected Lender’s Loans and Commitment(s), or (ii) designate a
replacement lending institution (which shall be an Eligible Assignee) to acquire
and assume all or a ratable part of such Affected Lender’s Loans and
Commitment(s) (a “Replacement Lender”); provided, however, that the Borrowers
shall be liable for the payment promptly upon demand of all costs and other
amounts arising under Section 5.01 that result from the acquisition of any
Affected Lender’s Loan and/or Commitment (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Loan then outstanding.  Any such
designation of a Replacement Lender under the foregoing clause (ii) shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 13.10 (with the assignment fee to be
paid by the Borrowers in such instance), and shall in any event be subject to
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld).
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
PAYMENTS
 
Section 6.01                      Pro Rata Treatment.  Except as otherwise
provided in this Agreement, each Borrowing hereunder, each Commitment reduction,
each payment (including each prepayment and each payment in Conversion Class A
Membership Interests pursuant to Section 4.04(a))by any Borrower on account of
the principal of and interest on the Loans shall be made ratably in accordance
with the respective Pro Rata Shares of the Lenders (other than in respect of
prepayments made as a result of Article V above).
 
Section 6.02                      Payments.
 
(a)           Payments to the Administrative Agent.  Subject to Section 4.04(a)
of this Agreement, the Borrowers shall make each payment under the Loan
Documents, unconditionally in full without set-off, counterclaim or other
defense, not later than 1:00 P.M. (New York time) on the day when due to the
Administrative Agent, and (except with respect to interest paid in kind pursuant
to Section 3.01(a)) in Dollars and in same day or immediately available funds,
to the Administrative Agent’s Account.
 
(b)           Payments to Lenders.  Subject to Section 4.04 of this Agreement,
the Administrative Agent shall promptly distribute like funds relating to the
payment of principal or interest or any other amounts payable to the Lenders,
ratably (except as a result of the operation of Article V) to the Lenders in
accordance with their Pro Rata Shares.
 
(c)           Application.  After the exercise of remedies provided for in
Section 11.02 (or after the Loans have automatically become immediately due and
payable as set forth in Section 11.02), any amounts received on account of the
Obligations shall be applied in the following order: (A) first, to any fees,
costs, expenses and other amounts due the Administrative Agent (including
interest thereon, if any); (B) second, to any fees, costs, expenses and other
amounts due the Lenders (excluding principal and interest); (C) third, to
accrued and unpaid interest on any principal and other Obligations due the
Lenders; and (D) fourth, to principal due the Lenders.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           Extension.  Whenever any payment hereunder shall be stated to be
due, or whenever any Interest Payment Date or any other due date specified for
the discharge of any Obligation hereunder would otherwise occur, on a day other
than a Business Day, then, except as otherwise provided herein, such payment
shall be made, and such Interest Payment Date or other Obligation shall be due,
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest hereunder.
 
Section 6.03                      [Reserved]
 
(a)
 
Section 6.04                      Non-Receipt of Funds.  Unless the
Administrative Agent shall have received notice from any Borrower prior to the
date on which any payment is due to any of the Lenders hereunder that the
Borrowers shall not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent the Borrowers
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
 
Section 6.05                      Sharing of Payments.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the principal of or interest on
any Loans made by it (other than pursuant to a provision hereof providing for
non-pro rata treatment, including Article V hereof) in excess of its Pro Rata
Share of payments on account of the Loans obtained by all the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five Business Days of such receipt purchase (for cash at
face value) from the other Lenders (through the Administrative Agent), without
recourse, such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them in accordance with the respective Pro Rata Shares of the Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of any Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 6.05 may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.  No documentation other than
notices and the like referred to in this Section 6.05 shall be required to
implement the terms of this Section 6.05.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
Section 7.01                      Conditions Precedent to the Initial
Loans.  The obligation of each Lender to make its initial Loan as part of the
initial Borrowing shall be subject to the satisfaction of each of the following
conditions precedent on or before the date thereof:
 
(a)           Fees and Expenses.  The Borrowers shall have paid to the
Administrative Agent (unless waived by the Administrative Agent) all invoiced
costs and expenses, if any, then due in accordance with Section 13.04(a).
 
(b)           Material Adverse Effect.  On and as of the date of such Borrowing,
there shall have occurred no Material Adverse Effect since December 31, 2009.
 
(c)           Loan Documents.  The Administrative Agent shall have received the
following Loan Documents, each in form and substance reasonably satisfactory to
it and signed by each party thereto:
 
(i)           this Agreement;
 
(ii)           the Intercreditor Agreement in substantially the form of Exhibit
B hereto;
 
(iii)           the Texas Genco Pledge Agreement in substantially the form of
Exhibit C hereto;
 
(iv)           the Borrower Security Agreement in substantially the form of
Exhibit E hereto;
 
(v)           except as otherwise agreed upon by the Administrative Agent in
writing, the Administrative Agent shall hold a perfected first priority security
interest for the benefit of the Administrative Agent and the Lenders on the
Collateral (including with respect to (A) deposit account control agreements
with respect to each deposit account comprising Collateral of each Borrower and
(B) securities account control agreements with respect to each securities
account comprising Collateral of each Borrower; and intellectual property
security agreements with respect to patents, trademarks, copyrights or
applications therefor filed with the United States Patent and Trademark Office
or the United States Copyright Office (as applicable) that constitute part of
the Collateral as of the date of the initial Borrowing (if any).
 
(d)           Documents and Actions Relating to Collateral.  The Administrative
Agent  shall have received the following, in form and substance reasonably
satisfactory to it:
 
(i)           evidence that all filings, registrations and recordings have been
made in the appropriate governmental offices, and all other action has been
taken, which shall be necessary to create, in favor of the Administrative Agent
or the Administrative Agent, as applicable (for the benefit of the Lenders and
Administrative Agent), a perfected first priority Lien on the Collateral
(subject to Permitted Liens), including evidence of the filing of completed
UCC-1 financing statements in the appropriate governmental offices;
 
 
32

--------------------------------------------------------------------------------

 
 
(ii)           the results, dated as of a recent date prior to the date of such
initial Borrowing, of searches conducted (A) in the UCC filing records in the
office of the Secretary of State of each State where a Credit Party is organized
and in each of the governmental offices in each jurisdiction in which a material
portion of fixture Collateral (including that which will be part of the Project)
is or is intended to be located, and (B) of the public records maintained by the
U.S. Patent and Trademark Office and the U.S. Copyright Office with respect to
all United States patents and patent applications and all United States
registered trademarks and trademark applications owned by each Borrower or all
copyrights and copyright applications owned by each Borrower (as applicable),
which in each case shall have revealed no Liens with respect to any of the
Collateral, except in each case for Permitted Liens or Liens as to which the
Administrative Agent shall have received (and is authorized to file) termination
statements or documents (Form UCC-3 or such other termination statements or
documents as shall be required by applicable law) fully executed for filing; and
 
(iii)           copies of the certificates or instruments representing any
pledged Collateral, together with copies of undated stock powers or
endorsements, as the case may be, executed in blank, with respect thereto.
 
(e)           Additional Closing Documents and Actions.  The Administrative
Agent shall have received the following, in form and substance reasonably
satisfactory to it:
 
(i)           except as otherwise agreed upon by the Administrative Agent in
writing, certificate of insurance and endorsements, naming the Administrative
Agent as loss payee and naming the Administrative Agent as an additional
insured, in respect of the insurance policies (other than business interruption
insurance, workers’ compensation insurance and any directors and officers
insurance and other non-assignable insurance) required under this Agreement and
Collateral Documents;
 
(ii)           a certificate of a Responsible Officer of each Borrower, dated
the date of the initial Borrowing, certifying that: (A) attached thereto is
evidence that all authorizations or approvals of any Governmental Authority and
approvals or consents of any other Person, required in connection with the
execution, delivery and performance of the Loan Documents have been obtained (if
any); (B) the representations and warranties contained in Article VIII and in
the other Loan Documents are true and correct in all respects (with respect to
representations and warranties that are qualified by materiality or Material
Adverse Effect) or in all material respects (with respect to representations and
warranties that are not so qualified) on and as of the date of such certificate
as though made on and as of such date, and (C) on and as of the date of such
Borrowing, no Default shall have occurred and be continuing or shall result from
such Borrowing;
 
(iii)           the initial Business Plan and copies of the financial statements
referred to in Section 8.16(a);
 
(iv)           certificates as to good standing from the Secretary of State of
(A) each Credit Party’s jurisdiction of organization, (B) the jurisdiction in
which the chief executive office or principal place of business of each Credit
Party is situated (if different from its jurisdiction of organization), and (C)
each other jurisdiction in which the failure of any Credit Party to be in good
standing would result in a Material Adverse Effect, each dated as of a recent
date prior to the date hereof and prior to the date of the initial Borrowing;
and
 
 
33

--------------------------------------------------------------------------------

 
 
(v)           a certificate of the Secretary or Assistant Secretary (or, if no
such officer has been appointed, another officer) of each Credit Party, dated
the date hereof, and a certificate of the Secretary or Assistant Secretary of
each Credit Party, dated the date of such initial Borrowing, certifying
(A) copies of the Organization Documents of such Credit Party, (B) the
resolutions of the Board of Directors of such Credit Party authorizing the
execution, delivery and performance of the Loan Documents and (C) the
incumbency, authority and signatures of each officer of such Credit Party
authorized to execute and deliver the Loan Documents and act with respect
thereto.
 
(f)           Legal Opinions.  The Administrative Agent shall have received an
opinion of counsel to the Credit Parties, dated the date of such Borrowing and
addressed to the Administrative Agent and the Lenders in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.
 
(g)           DOE Filings.  The Borrowers shall have delivered to the
Administrative Agent copies of the DOE Application and material filings related
thereto.
 
(h)           Ratings Information.  The Borrowers shall have delivered to the
Administrative Agent copies of all material information, if any, submitted to
credit ratings agencies, financial institutions, and insurers in conjunction
with their customary due diligence.
 
Section 7.02                      Conditions Precedent to All Loans.  The
obligation of each Lender to make a Loan on the occasion of each Borrowing shall
be subject to the satisfaction of each of the following conditions precedent:
 
(a)           Notice.  The Borrowers shall have given the Notice of Borrowing as
provided in Section 2.02(a).
 
(b)           Representations and Warranties; No Default.  On the date of such
Borrowing, both immediately before and immediately after giving effect thereto
and to the application of proceeds therefrom:  (i) the representations and
warranties contained in Article VIII and in the other Loan Documents shall be
true and correct in all respects (with respect to representations and warranties
that are qualified by materiality or Material Adverse Effect) or in all material
respects (with respect to representations and warranties that are not so
qualified) on and as of the date of such Borrowing as though made on and as of
such date, except for such representations and warranties that by their terms
relate to a different date, in which case such representations and warranties
shall be true and correct in all respects (with respect to representations and
warranties that are qualified by materiality or Material Adverse Effect) or in
all material respects (with respect to representations and warranties that are
not so qualified) as of such date (provided that for purposes of this clause (i)
for periods after the initial delivery under Sections 9.01(a)(i) and (ii); the
representations and warranties contained in Section 8.16(a) shall be deemed to
refer not to the financial statements identified in such Section 8.16(a), but to
the financial statements most recently delivered pursuant to Sections 9.01(a)(i)
and (ii)); and (ii) no Default shall have occurred and be continuing or shall
result from such Borrowing.  The giving of any Notice of Borrowing shall each be
deemed a certification to Administrative Agent and the Lenders that on and as of
the date of such Borrowing such statements are true.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           EPC Contract.  The EPC Contract shall be in full force and effect.
 
(d)           Tranche A Maturity Date. The Tranche A Maturity Date shall not
have occurred.
 
(e)           Additional Documents. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, such additional
approvals, documents and other information as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.
 
ARTICLE VIII
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to each Lender and the Administrative Agent
that:
 
Section 8.01                      Organization and Powers.  Each Credit Party
(i) is duly organized or formed, as the case may be, validly existing and in
good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its incorporation or
organization, (ii) is qualified to do business and is in good standing in each
jurisdiction in which the failure so to qualify or be in good standing would
result in a Material Adverse Effect, (iii) has all requisite power and authority
to own its assets and carry on its business, except where the failure so to have
would not reasonably be expected to have a Material Adverse Effect, and (iv) has
all requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.
 
Section 8.02                      Authorization; No Conflict.  The execution,
delivery and performance by each Credit Party of the Loan Documents to which
such Person is a party have been duly authorized by all necessary action of such
Credit Party and do not and will not (i) subject to any action, consent or
approval that may be required under NINA’s Operating Agreement or any other
operating agreement of any Borrower (which actions, consents or approvals have
been obtained and are in full force and effect), contravene the terms of the
Organization Documents of such Credit Party, (ii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which any Credit Party is a party or by
which any Credit Party or its properties may be bound or affected where such
breach or default would not reasonably be expected to result in a Material
Adverse Effect, or result in a breach of, or constitute a default under, any
material indenture or credit agreement to which NRG is a party (including the
NRG Debt Documents) (iii) subject to obtaining any required approvals as set
forth in Section 8.04, violate any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree or the like binding on or affecting
such Credit Party where such violation would reasonably be expected to result in
a material adverse effect on the interests of the Lenders, taken as a whole, or
(iv) except as contemplated by this Agreement, result in, or require, the
creation or imposition of any Lien upon or with respect to (A) any of the
properties of any Borrower or Guarantor (other than Permitted Liens) or (B) any
of the Collateral pledged under the Texas Genco Pledge Agreement (other than
Permitted Liens) or pledged by any Additional Grantor.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 8.03                      Binding Obligation.  This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Credit Party that is party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws now or hereafter in effect relating to creditors’ rights
generally and (including with respect to specific performance), to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and to the discretion of the court before which any proceeding
therefor may be brought.
 
Section 8.04                      Consents.  No authorization, consent,
approval, license, exemption of, or filing or registration with, any
Governmental Authority, or approval or consent of any other Person, is required
for the due execution, delivery or performance by any Credit Party of any of the
Loan Documents, except for (i) recordings or filings or other action in
connection with the perfection of the Liens on the Collateral in favor of the
Administrative Agent (for the benefit of the Lenders and Administrative Agent),
(ii) following the issuance of any Specific License issued by the NRC to any
Borrower or any Subsidiary thereof, any Specific License or authorization for
direct or indirect transfer of control of a Specific License that may be
required by the NRC for the exercise of any remedy provided for under the
Security Documents, (iii) following the generation or transmission of electric
energy by any Borrower or any Subsidiary thereof, applicable state or federal
regulatory approvals that may be required for the exercise of certain remedies
provided for under the Security Documents, (iv) any actions, consents,
approvals, registrations or filings where the failure to obtain or make the same
would not reasonably be expected to have a material adverse effect on the
interests of the Lenders, taken as a whole, or (v) such as have been made or
granted and are in full force and effect.
 
Section 8.05                      Title to Properties; Liens.  Each Borrower and
each Restricted Subsidiary thereof (and Texas Genco, only with respect to the
assets pledged pursuant to the Texas Genco Pledge Agreement) has title to, or
valid and subsisting leasehold or license interests in, its material properties
and assets (except for intellectual property rights, for which representations
and warranties under this Agreement are addressed exclusively in Section 8.13
and Section 8.14), including all property forming a part of the Collateral, and
there is no Lien upon any of such properties or assets, including any of the
Collateral, except for Permitted Liens.  All real property in which as of the
date hereof any Borrower or Restricted Subsidiary thereof has an ownership
interest is listed on Schedule 8.05.
 
Section 8.06                      Litigation.  Except as set forth in Schedule
8.06, there are no actions, suits, investigations or proceedings pending or, to
the best of any Borrower’s knowledge, threatened in writing against or affecting
any Credit Party or the properties of any Credit Party before any Governmental
Authority or arbitrator that involve any Loan Document or that, as to which
there is a reasonable possibility of an adverse determination, and that if
determined adversely to such Credit Party, would result in a Material Adverse
Effect.  To the knowledge of any credit party, no injunction, write, temporary
restraining order of any nature has been issued and is outstanding any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, any other Loan Documents, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 8.07                      Compliance with Environmental Laws.  Each
Borrower and each Subsidiary thereof is in compliance with all Environmental
Laws, including possession of all permits required by Environmental Laws,
whether in connection with the ownership, use, maintenance or operation of their
respective properties or the conduct of any business thereon, or otherwise,
except for such noncompliance that would not result in a Material Adverse
Effect.  Neither any Borrower, any of its Subsidiaries nor to the best of each
Borrower’s knowledge, any previous owner, tenant, occupant, user or operator of
their respective businesses, operations or properties, or any present tenant or
other present occupant, user or operator of their respective businesses,
operations or properties has used, generated, manufactured, installed, treated,
released, stored or disposed of any Hazardous Substances on, under, or at their
respective properties, except in each case for such noncompliance that would not
result in a Material Adverse Effect.  There are no actions, suits, claims,
notices of violation, hearings, investigations or proceedings pending or, to the
best of each Borrower’s knowledge, threatened in writing against or affecting
any Borrower or any Subsidiary thereof or with respect to the ownership, use,
maintenance and operation of their respective properties, relating to
Environmental Laws or Hazardous Substances, except as would not result in a
Material Adverse Effect.
 
Section 8.08                      Investment Company Status.  No Borrower or
Subsidiary thereof is an “investment company,” or a company “controlled” by an
“investment company,” in each case required to be registered as such pursuant
to, and within the meaning of the Investment Company Act of 1940.
 
Section 8.09                      ERISA.  Except as would not result in a
Material Adverse Effect:
 
(a)           each Credit Party is in compliance in all material respects with
all applicable provisions and requirements of ERISA with respect to each Pension
Plan;
 
(b)           no ERISA Event has occurred; and
 
(c)           all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plan, (ii) insured with a reputable insurance company,
(iii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or
(iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto.
 
Section 8.10                      Subsidiaries and Other Equity Investments.
 
(a)           Each Subsidiary of each Borrower on the date of this Agreement is
listed in Schedule 8.10.  Except as set forth in such Schedule, on the date of
this Agreement no Borrower holds, directly or indirectly, any equity interest in
any other Person.
 
(b)           Schedule 8.10 sets forth as of the date hereof (i) the
jurisdiction of organization of each Subsidiary of each Borrower, (ii) the
nature of the legal organization of each such Subsidiary, (iii) the number and
percentage of the capital stock or other equity interests of each such
Subsidiary that any Borrower owns, and (iv) any other Persons directly owning
any interest in any such Subsidiary and the number and percentage of the capital
stock or other equity interests of such Subsidiary owned by such other
Persons.  All of the issued and outstanding capital stock or other equity
interests of each such Subsidiary have been duly authorized and are validly
issued and are fully paid and non-assessable.  No securities convertible into or
exchangeable for any shares of capital stock or other ownership interests of any
Borrower’s Restricted Subsidiaries, or any options, warrants or other
commitments entitling any Person to purchase or otherwise acquire any shares of
capital stock or other ownership interests of such Subsidiaries, are issued and
outstanding, except in each case as set forth in the TEPCO Agreements.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.11                      Margin Regulations.  The proceeds of the Loans
shall be used solely for Permitted Use of Proceeds and within the limitations
set forth in Section 2.02(a).  No Borrower an no Restricted Subsidiary of any
Borrower is engaged in the business of extending credit for the purpose of
purchasing or carrying “margin stock” (within the meaning of Regulation U of the
FRB) in contravention of Regulation U of the FRB.
 
Section 8.12                      Taxes.  Each Borrower and each Subsidiary
thereof have duly filed all material tax and information returns required to be
filed, and have paid or caused to be paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes, fees, assessments or other charges or levies are being
contested in good faith and are adequately reserved against in accordance with
GAAP.  There is no proposed tax assessment against any Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect or cause any
Borrower or Subsidiary thereof not to be Solvent.  No Borrower and no Subsidiary
thereof is party to any tax sharing agreement except as consented by the
Majority Lenders.
 
Section 8.13                      Patents and Other Rights.  To the best of each
Borrower’s knowledge, in respect of all material patents, trademarks, trade
names, service marks, copyrights and all rights with respect thereto of the
Borrowers and the Restricted Subsidiaries thereof, no Borrower and no Restricted
Subsidiary thereof is in violation of any rights of others with respect to the
use of the foregoing, except for such violation that would not reasonably be
expected to have a Material Adverse Effect.
 
Section 8.14                      Intellectual Property.  Each Borrower and each
of its Restricted Subsidiaries owns, or is licensed or has rights to use, all
Intellectual Property used by it except in each case as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  To the best of each Borrower’s knowledge, no other Person has contested
any right, title or interest of any Borrower or any Restricted Subsidiary of any
Borrower in, or relating to, any Intellectual Property, other than as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 8.15                      Insurance.  The properties of each Borrower
and each Subsidiary thereof are insured, with financially sound and reputable
insurance companies not Affiliates of any Borrower (except to the extent that
such companies cease to be financially sound or reputable and the Borrowers are
otherwise in compliance with Section 9.04), in such amounts, with such
deductibles and covering such risks as is customarily carried by companies
engaged in similar businesses and owning similar properties in the localities
where such Borrower or such Subsidiary operates.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.16                      Financial Statements and Projections.
 
(a)           (i) The consolidated balance sheets of the Borrower and its
Subsidiaries and the related consolidated statements of income, stockholders’
equity and cash flow, as of December 31, 2009, audited by KPMG LLP, independent
public accountants, copies of which have been furnished to the Administrative
Agent, have been prepared in accordance with GAAP except to the extent provided
in the notes to said financial statements, and present fairly in all material
respects the consolidated financial condition of the Borrowers and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended and (ii) the unaudited consolidated
balance sheet of NINA and its Subsidiaries as of September 30, 2010, and the
related consolidated statements of income, shareholders’ equity and cash flows,
for the applicable fiscal period then ended, are complete and correct in all
material respects and fairly present the financial condition of NINA and its
Subsidiaries as of such dates and the results of operations of NINA and its
Subsidiaries for the periods covered by such statements, in each case in
accordance with GAAP consistently applied, subject, in the case of financial
statements other than annual financial statements, to year-end adjustments and
the absence of notes.
 
(b)           Since December 31, 2009, there has been no Material Adverse
Effect.
 
Section 8.17                      Compliance with Laws, Etc.  Each Borrower and
each Subsidiary thereof is in compliance with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority, and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in each case for such noncompliance that would not result in a Material
Adverse Effect or a material adverse effect on the interests of the Lenders
taken as a whole.
 
Section 8.18                      Solvency.  As of the date hereof, the Credit
Parties, taken as a whole, are Solvent.  The Borrowers, taken as a whole, are
Solvent.
 
Section 8.19                      No Default.  No Default of Event of Default
exists or would result immediately after the incurrence of any Obligations by
any Credit Party or the grant or perfection of the Administrative Agent’s Liens
on the Collateral or the consummation of this Agreement.
 
Section 8.20                      Collateral.  Each Security Agreement executed
by all parties thereto (i) creates in favor of the Administrative Agent (for the
benefit of the Lenders and Administrative Agent) a legal, valid, binding and
(subject, with respect to perfection against third parties, to the following
sentence) enforceable security interest (provided that perfection against third
parties is addressed in the following sentence) in the Collateral described
therein in which the applicable Credit Party now has rights and proceeds
thereof, and (ii) will create in favor of the Administrative Agent (for the
benefit of the Lenders and Administrative Agent) a legal, valid, binding and
enforceable security interest (provided that perfection against third parties is
addressed in the following sentence) in the Collateral described therein in
which the applicable Credit Party hereafter acquires rights upon such Credit
Party’s acquisition of rights therein, in each case, subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
(including with respect to specific performance) and principles of equity and to
the discretion of a court before which any procedure may be brought, whether
considered in a proceeding in equity or in law and to the discretion of the
court before which any proceeding therefore may be brought.  Such security
interest will constitute, upon execution thereof by all parties thereto (or, as
applicable, upon the applicable Credit Party’s acquisition of rights in the
Collateral subject thereto), a fully perfected Lien on all right, title and
interest of the Credit Parties in such Collateral and proceeds thereof, as
security for the Obligations hereunder, in each case prior and superior to the
rights of any other Person (except, in the case of all Collateral, with respect
to Permitted Liens to the extent set forth above); provided, however, that such
security interest shall not be perfected until (A) in the case of the
certificated securities, the time at which such certificated securities are
delivered to the Administrative Agent or its designee or agent or financing
statements in appropriate form are filed in the appropriate offices, (B) in the
case of cash, the time at which the Administrative Agent or its designee or
agent acquires possession thereof, (C) in the case of Deposit Accounts,
Securities Accounts, Commodities Accounts and letter-of-credit rights not
constituting Supporting Obligations, the time at which the Administrative Agent
or its designee or agent acquires “control” thereof, as described in Section
9-104, 9-106 and 9-107 (as applicable) of the UCC, (D) in the case of
intellectual property, the time at which each intellectual property security
agreement is filed in the United States Patent and Trademark Office or the
United States Copyright Office, respectively, together with financing statements
in appropriate form filed in the appropriate offices, (E) in the case of all
other personal property Collateral described therein, the time at which
financing statements in appropriate form are filed in the appropriate offices,
and (F) in the case of all real property Collateral, the time at which the
applicable deed of trust or mortgage is recorded in the appropriate filing
office therefor.  Nothing in this Agreement or any Security Agreement shall be
given effect as requiring that any Borrower make any filing, registration or
undertake any other action to create or perfect any security interest under the
laws of any jurisdiction other than the United States, any state thereof or the
District of Columbia.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.21                      Burdensome Agreements.  No Borrower or
Restricted Subsidiary thereof is party to any contractual obligation (other than
any Loan Documents, the EPC Contract, the Existing TANE Credit Agreement, the
operating agreement of any Borrower as each may be amended from time to time and
NINA’s Operating Agreement and the TEPCO Agreements), that (i) limits the
ability (A) of any Restricted Subsidiary of any Borrower to make Restricted
Payments to such Borrower or any Guarantor or to otherwise transfer property to
such Borrower or any Guarantor, (B) of any Restricted Subsidiary of any Borrower
to incur any Guarantee Obligation with respect to the Indebtedness of such
Borrower or (C) of any Borrower or any Restricted Subsidiary thereof to create,
incur, assume or suffer to exist Liens on property of such Person, except as
permitted in Section 10.02 hereof or (ii) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.
 
ARTICLE IX
 
AFFIRMATIVE COVENANTS
 
So long as any of the Obligations (other than indemnities and other contingent
Obligations not then due and payable, unless a written demand or invoice shall
have been delivered to the applicable Borrower or Guarantor with respect
thereto) shall remain unpaid or any Lender shall have any Commitment, the
Borrowers agree that:
 
Section 9.01                      Reporting Covenants.
 
 
40

--------------------------------------------------------------------------------

 
 
(a)           Financial Statements.  The Borrowers shall furnish (or cause to be
furnished) to the Administrative Agent:
 
(i)           as soon as available and in any event within 45 days after the end
of the first three fiscal quarters of each fiscal year (beginning with such
fiscal quarter ending March 31, 2011), the consolidated balance sheet of NINA
and its Subsidiaries as of the end of such quarter, and the related consolidated
statements of income, shareholders’ equity and cash flows of NINA and its
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with a certificate
of a Responsible Officer of NINA stating that such financial statements fairly
present the financial condition of NINA and its Subsidiaries as at such date and
the results of operations of NINA and its Subsidiaries for the period ended on
such date and have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from year-end audit adjustments and except for the
absence of notes;
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year, the consolidated balance sheet of NINA and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows of NINA and its
Subsidiaries for such fiscal year, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form the
figures for the previous fiscal year, accompanied by a report and opinion
thereon of KPMG or other independent certified public accountant reasonably
acceptable to the Administrative Agent;
 
(iii)           as soon as available and in any event on or before the last
calendar day of each month, a written report prepared by a Responsible Officer
of NINA (A) covering the immediately preceding calendar month and reporting on
any material developments in respect of the ongoing business and operations of
NINA and its Subsidiaries occurring in such immediately preceding calendar month
and (B) comparing actual general and administrative expenses for such
immediately preceding calendar month to budgeted general and administrative
expenses for such month;
 
(iv)           promptly upon receipt thereof, copies of all material written
reports submitted to any Borrower by the Borrowers’ independent certified public
accountants in connection with each annual, interim or special audit examination
of NINA and its Subsidiaries made by such accountants, including the “management
letter” submitted by such accountants to any Borrower in connection with their
annual audit;
 
(v)           as soon as available and in any event not less than 30 days prior
to the start of each fiscal year, the Business Plan for such fiscal year in a
form reasonably satisfactory to the Administrative Agent (it being understood
and agreed that a Business Plan in substantially the form of Business Plan
delivered on or prior to the date hereof is acceptable);
 
(vi)           promptly after delivery thereof to the applicable recipient,
copies of any material information submitted in writing by any Borrower to any
Rating Agency, financing institution or insurer as part of such Person’s due
diligence process; and
 
 
41

--------------------------------------------------------------------------------

 
 
(vii)           At the Majority Lenders’ reasonable request, a reasonably
detailed report regarding the progress of due diligence discussions and
negotiations with DOE or any Rating Agency and any prospective financing
institution, in each case, with respect to material transactions with such
institution with respect to any financing arrangement (but excluding any fee
letters);
 
(b)           Additional Information.  The Borrowers shall furnish to the
Administrative Agent:
 
(i)           promptly after any Borrower has knowledge or becomes aware
thereof, notice of the occurrence (or written threat) of any Event of Loss with
respect to its property or assets aggregating $5,000,000 (or its equivalent in
another currency) or more as reasonably determined by the Borrower;
 
(ii)           promptly after any Borrower has knowledge or becomes aware
thereof, notice of the occurrence or existence of any Default;
 
(iii)           prompt written notice of (A) any proposed acquisition of stock,
assets or property by any Borrower or any Subsidiary thereof that would
reasonably be expected to result in a material environmental liability under
Environmental Laws and (B) any unpermitted spillage, leakage, discharge,
disposal, leaching, migration or release of any Hazardous Substances required to
be reported to any Governmental Authority under applicable Environmental Laws;
 
(iv)           prompt written notice of all actions, suits, claims, notices of
violation, hearings, investigations or proceedings pending, or to the best of
each Borrower’s knowledge, threatened in writing against or affecting any
Borrower or any Subsidiary thereof or with respect to the ownership, use,
maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Substances unless such
action, suit, claim, notice of violation, hearing, investigation or proceeding
would not reasonably be expected to involve an aggregate liability greater than
$5,000,000;
 
(v)           prompt written notice of the initiation of all actions, suits and
proceedings before any Governmental Authority or arbitrator pending, or to the
best of each Borrower’s knowledge, threatened in writing against or affecting
any Borrower or any Subsidiary thereof which (A) if adversely determined would
involve an aggregate liability equal to $5,000,000 or more, or (B) otherwise may
have a Material Adverse Effect;
 
(vi)           promptly after any Borrower has knowledge or becomes aware of any
of the following events affecting any Borrower or any ERISA Affiliate (but in no
event more than ten days after such event), together with a copy of any notice
with respect to such event that is required to be filed with a Governmental
Authority and any notice delivered by a Governmental Authority to any Borrower
or any ERISA Affiliate with respect to such event, in each case to the extent
such event would be reasonably expected to result in a Material Adverse
Effect:  (A) an ERISA Event; (B) the adoption of any new Pension Plan by any
Borrower or any ERISA Affiliate; (C) the adoption of any amendment to a Pension
Plan, if such amendment will result in a material increase in benefits or
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA); or
(D) the commencement of contributions by any Borrower or any ERISA Affiliate to
any employee benefit plan that is subject to Title IV of ERISA or Section 412 of
the Internal Revenue Code;
 
 
42

--------------------------------------------------------------------------------

 
 
(vii)           promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by any Borrower or any ERISA Affiliate
with the IRS with respect to each Pension Plan, (B) all notices received by any
Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning an
ERISA Event, and (C) copies of such other documents or governmental reports or
filings relating to any Pension Plan as the Administrative Agent shall
reasonably request.
 
(viii)           the information regarding insurance maintained by NINA and its
Subsidiaries as required under Section 9.04 and, if any, the Collateral
Documents;
 
(ix)           the reports and notices as required by the Collateral Documents
and notice of any material changes in accounting or financial reporting
practices;
 
(x)           promptly after the occurrence thereof, notice of any labor
controversy resulting in or threatening to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving any
Borrower or any Subsidiary thereof which could reasonably be expected to result
in a Material Adverse Effect;
 
(xi)           prompt written notice of any other condition or event which has
resulted, or that would reasonably be expected to result, in a Material Adverse
Effect;
 
(xii)           such other information respecting the operations, properties,
business or condition (financial or otherwise) of any Borrower or its Restricted
Subsidiaries (including with respect to the Collateral) as any Lender (through
the Administrative Agent) may from time to time reasonably request;
 
(xiii)           promptly upon filing, deliver to the Administrative Agent
copies of any material filings with the DOE made in connection with the DOE
Application;
 
(xiv)           promptly upon filing, deliver to the Administrative Agent copies
of any material information delivered to any ratings agency in connection with
such agency’s customary due diligence procedures; and
 
(xv)           deliver to the Administrative Agent copies of any material
information delivered to any financial institution in connection with such
institution’s customary due diligence procedures in connection with any proposed
refinancing of this Agreement and the Existing TANE Credit Agreement.
 
Each notice pursuant to this subsection (other than clauses (vii), (viii), (ix)
and (xii)) shall be accompanied by a written statement by a Responsible Officer
of the applicable Borrower setting forth information on the occurrence referred
to therein, and stating what action the Borrowers propose to take with respect
thereto.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.02                      Preservation of Existence, Etc.  Each Borrower
shall, and shall cause each of its Restricted Subsidiaries to, maintain and
preserve (i) its legal existence and its rights to transact business and (ii)
all other rights, franchises and privileges necessary or desirable in the normal
course of its business and operations and the ownership of its properties,
except in connection with transactions not prohibited by Article X or, in the
case of clause (ii) only, as would not result in a Material Adverse Effect.
 
Section 9.03                      Payment of Certain Obligations.  Each Borrower
shall, and shall cause each of its Restricted Subsidiaries to, pay and discharge
(i) all taxes, fees, assessments and governmental charges or levies imposed upon
it or upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien (other than a Permitted Lien) upon any properties or
assets of any Borrower or any Subsidiary thereof, except to the extent such
taxes, fees, assessments or governmental charges or levies, or such claims, are
being contested in good faith by appropriate proceedings and are adequately
reserved against in accordance with GAAP; and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property that constitutes Collateral
not constituting a Permitted Lien.
 
Section 9.04                      Maintenance of Insurance.  Each Borrower
shall, and shall cause each of its Restricted Subsidiaries to, carry and
maintain in full force and effect, at its own expense and with financially sound
and reputable insurance companies not Affiliates of any Borrower (provided,
however, that no Borrower nor any Guarantor or Subsidiary shall be in breach of
any Loan Document if any such insurance company ceases to be financially sound
or reputable if the Borrower or Guarantor or its Subsidiaries promptly obtains
insurance coverage from a different financially sound or reputable insurance
company), insurance in such amounts, with such deductibles and covering such
risks as is customarily carried by companies engaged in the same or similar
businesses and owning similar properties in the localities where any Borrower or
such Subsidiary operates.  Insurance on the Collateral shall name the
Administrative Agent (for the benefit of the Lenders and the Administrative
Agent), as additional insured and as loss payee.  Upon the request of the
Administrative Agent or any Lender, the Borrowers shall furnish the
Administrative Agent from time to time (but not more frequently than once per
year) with reasonably detailed information as to the insurance carried by the
Borrowers and, if so requested, copies of all such insurance policies.  The
Borrowers shall also furnish to the Administrative Agent from time to time (but
not more frequently than once per year) upon the request of the Administrative
Agent or any Lender a certificate, to the extent such insurance broker
customarily issues such certificates, of the Borrowers’ insurance broker stating
that all premiums then due on the policies relating to insurance on the
Collateral have been paid, that such policies are in full force and effect and
that such insurance coverage and such policies comply with all the requirements
of this Section 9.04.  All insurance policies required under this Section 9.04
shall provide that they shall not be terminated or cancelled nor shall any such
policy be materially changed in a manner adverse to any Lender or Administrative
Agent without at least 30 days’ prior written notice to the Borrowers and the
Administrative Agent.  Receipt of notice of termination or cancellation of any
such insurance policies or reduction of coverages or amounts thereunder (other
than pursuant to a reasonable request of the Borrowers) shall entitle the
Administrative Agent, acting reasonably and in good faith, to renew any such
policies, cause the coverages and amounts thereof to be maintained at levels
required pursuant to the first sentence of this Section 9.04 or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Borrowers.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 9.05                      Keeping of Records and Books of Account.  Each
Borrower shall, and shall cause each of its Subsidiaries to, keep adequate
records and books of account, in which appropriate entries shall be made in
accordance with GAAP, reflecting all financial transactions of such Borrower and
its Subsidiaries.
 
Section 9.06                      Inspection Rights.  Each Borrower shall at any
reasonable time and from time to time (but in no event more frequently than once
per year, unless an Event of Default has occurred and is continuing, in which
case such frequency limitation shall not apply) permit the Administrative Agent
or any of their respective agents or representatives to visit and inspect any of
the properties of such Borrower and its Restricted Subsidiaries and to examine
and make copies of and abstracts from the records and books of account of such
Borrower and its Subsidiaries, and to discuss the business affairs, finances and
accounts of such Borrower and any such Subsidiary with any of the officers,
employees or accountants of such Borrower or such Subsidiary, all at the expense
of such Borrower.
 
Section 9.07                      Compliance with Laws, Etc.  Each Borrower
shall, and shall cause each of its Subsidiaries to, comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (other than Environmental Laws, which are
addressed in Section 9.09) and the material terms of any indenture, contract or
other instrument to which it may be a party or under which it or its properties
may be bound, except in each case where any failure to comply would not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the interests of the Lenders taken as a whole.  Without limiting the
generality of the foregoing, except as would not reasonably be expected to
result in a Material Adverse Effect each Borrower shall, and shall cause each
ERISA Affiliate to:  (i) maintain each Plan and each Pension Plan in compliance
in all respects with the applicable provisions of ERISA, the Internal Revenue
Code or other Federal or state law; (ii) cause each Plan and each Pension Plan
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code to maintain its qualified status under Section 401(a) of the Internal
Revenue Code; (iii) ensure that all liabilities under each Plan are (A) funded
to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Plan, (B) insured with a reputable insurance
company, (C) provided for or recognized in the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto,
or (D) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(iv) make all required contributions to any Pension Plan or Multiemployer Plan.
 
Section 9.08                      Licenses.  Each Borrower shall, and shall
cause each of its Restricted Subsidiaries to, obtain and maintain all licenses,
authorizations, consents, filings, exemptions, registrations and other
governmental approvals necessary in connection with the execution, delivery and
performance of the Loan Documents, the consummation of the transactions therein
contemplated or the operation and conduct of its business and ownership of its
properties, except in each case as would not result in a Material Adverse Effect
or a material adverse effect on the interests of the Lenders taken as a whole.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 9.09                      Action Under Environmental Laws.  Each
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Environmental Laws, including requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority relating to
Hazardous Substances, except where any failure to comply would not have a
Material Adverse Effect or a material adverse effect on the interests of the
Lenders taken as a whole. Each Borrower shall, and shall cause each of its
Restricted Subsidiaries to, obtain, maintain and comply with all licenses,
authorizations, consents, filings, exemptions, registrations and other
governmental approvals required by Environmental Laws for the operation and
conduct of its business and ownership of its properties, except in each case as
would not result in a Material Adverse Effect or a material adverse effect on
the interests of the Lenders taken as a whole.  Each Borrower shall, and shall
cause each of its Subsidiaries to, use, generate, manufacture, install, treat,
release, handle, store and dispose of any Hazardous Substances in compliance
with all applicable Environmental Laws except where any failure to comply would
not have a Material Adverse Effect or a material adverse effect on the interests
of the Lenders taken as a whole.  Each Borrower shall, and shall cause each of
its Subsidiaries to, upon becoming aware of i) the presence or release of any
Hazardous Substance, other than the presence or release of a Hazardous
Substances in material compliance with Environmental Laws, or ii) the existence
of any material environmental liability under applicable Environmental Laws with
respect to their respective businesses, operations or properties, take all
actions, at their cost and expense, to the extent required by Environmental Laws
to investigate and clean up the condition of their respective businesses,
operations or properties, including all required removal, containment and
remedial actions, and restore their respective businesses, operations or
properties to a condition in material compliance with applicable Environmental
Laws.
 
Section 9.10                      Use of Proceeds.  The Borrowers shall use the
proceeds of the Loans solely for Permitted Use of Proceeds and within the
limitations set forth in Section 2.02(a).
 
Section 9.11                      Reinvestment of Equity Proceeds.  Each
Borrower and each Restricted Subsidiary shall apply the Net Cash Proceeds of any
issuance by it of equity to capital expenditures or working capital of the
Borrower or Restricted Subsidiaries thereof; provided, that any Specified Equity
Proceeds may be applied as set forth in the definition thereof to the extent
permitted thereby.
 
Section 9.12                      Additional Guarantors and Collateral.
 
(a)           Within ten (10) Business Days following the date on which any
Borrower or Restricted Subsidiary incorporates, creates or acquires any
additional Restricted Subsidiary (other than a Non-U.S. Subsidiary), such
Borrower shall (i) cause such new Restricted Subsidiary to execute and deliver a
guaranty of the Obligations in substantially the form of the Guaranty  (or a
supplement to any such existing guaranty pursuant to which it agrees to be bound
by the terms and conditions thereof) to the Administrative Agent and a security
agreement in substantially in the form of the Security Agreement (or a
supplement to any such existing Security Agreement pursuant to which it agrees
to be bound by the terms and conditions thereof) to the Administrative Agent and
(ii) cause such new Restricted Subsidiary to file any UCC-1 financing statements
furnished by the Administrative Agent in each jurisdiction in which such filing
is necessary to perfect the security interest of the Administrative Agent for
the benefit of the itself and the Lenders in the Collateral of such Subsidiary
and in which the Administrative Agent requests that such filing be made.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Within ten (10) Business Days after the date any Borrower or
Restricted Subsidiary incorporates, creates or acquires any additional
Restricted Subsidiary, such Borrower or Restricted Subsidiary shall pledge the
capital stock or other equity interests of such new Restricted Subsidiary to the
Administrative Agent pursuant to a supplement to the Borrower Security
Agreement, which equity interests shall be in certificated form; provided,
however, that with respect to any such additional Restricted Subsidiary that is
a Non-U.S. Subsidiary, any such pledge shall be subject to the same limitations
as are set forth in Section 2(g) of the Borrower Security Agreement.
 
(c)           If at any time any Borrower or any Restricted Subsidiary thereof
(other than a Non-U.S. Subsidiary) shall become the owner of any real property
(including pursuant to Section 6.5.2 of the South Texas Project Participation
Agreement (as defined in the form of Borrower Security Agreement)), promptly,
and in any event within sixty (60) days following acquisition of such real
property, such Borrower shall (and shall cause any of its Restricted
Subsidiaries to) enter into and deliver to the Administrative Agent a deed of
trust, mortgage or similar Lien in respect to such property, in form and
substance reasonably satisfactory to the Administrative Agent, together with
such title insurance policies, evidence of insurance, insurance certificates and
endorsements, surveys, appraisals, consents, subordination agreements and other
documents and other instruments as the Administrative Agent or the Majority
Lenders shall reasonably request.
 
Section 9.13                      Further Assurances and Additional Acts.  Each
Borrower shall (and shall cause its Restricted Subsidiaries to) execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents, assurances and other
items (including resolutions, incumbency and officers’ certificates, opinions of
counsel, control agreements, search reports and other certificates and
documents) and perform such acts as Administrative Agent or the Majority Lenders
shall deem necessary or appropriate to effectuate the purposes of the Loan
Documents, and promptly provide the Administrative Agent with evidence of the
foregoing reasonably satisfactory in form and substance to the requesting
Administrative Agent or the Majority Lenders.
 
Section 9.14                      Existing TANE Credit Agreement.  The Borrowers
shall maintain the Existing TANE Credit Facility in force and effect in all
material respects with commitments from the lenders thereunder of at least
$300,000,000, except as such Existing TANE Credit Facility may be terminated on
a date no earlier than its stated termination date (as such termination date is
in effect on the date hereof) or as otherwise agreed by the Majority Lenders.
 
Section 9.15                      Maintenance of Properties.  The Borrowers
will, and will cause each of their Subsidiaries to, maintain, preserve, protect
and keep its material properties and assets in good repair, working order and
condition (ordinary wear and tear and loss from casualty or condemnation
excepted), and make necessary repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times; provided that nothing in this Section 9.15 shall prevent the Borrowers
from discontinuing the operation and maintenance of any of its properties or any
portion thereof or any of those of its Subsidiaries if such discontinuance is,
in the reasonable commercial judgment of the Borrowers, desirable in the conduct
of its or their business and could not, in the aggregate, be reasonably expected
to have a Material Adverse Effect.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
NEGATIVE COVENANTS.
 
So long as any of the Obligations shall remain unpaid (other than indemnities
and other contingent Obligations not then due and payable, unless a written
demand or invoice shall have been delivered to the applicable Credit Party with
respect thereto) or any Lender shall have any Commitment, the Borrowers agree
that:
 
Section 10.01                                Indebtedness.  Each Borrower shall
not, and shall not permit any of its Subsidiaries to, create, incur, assume or
otherwise become liable for or suffer to exist any Indebtedness, other than:
 
(a)           Indebtedness of the Borrowers to the Administrative Agent and the
Lenders hereunder;
 
(b)           Indebtedness under the Existing TANE Credit Agreement in an
aggregate principal amount not to exceed $500,000,000 at any time outstanding;
 
(c)           accounts payable to trade creditors for goods and services and
incurred or for the deferred purchase price of property or services in the
ordinary course of business;
 
(d)           Indebtedness consisting of guarantees resulting from endorsement
of negotiable instruments for collection by any Borrower or any Subsidiary
thereof in the ordinary course of business, and any and all Indebtedness under
the EPC Contract;
 
(e)           Indebtedness under Permitted Swap Contracts;
 
(f)           [Reserved]
 
(g)           Indebtedness of the Borrowers to any Restricted Subsidiary
thereof, or of any Restricted Subsidiary of a Borrower to another such Person;  
 
(h)           (i) Indebtedness of NINA or any Restricted Subsidiary to any
Excluded NINA Subsidiary, and (ii) subject to compliance with Section 10.06(j),
Indebtedness of any Excluded NINA Subsidiary to NINA or any Restricted
Subsidiary;
 
(i)           Attributable Indebtedness, capital lease obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used in the business of any Borrower or Subsidiary
thereof, or incurred within 270 days after any of the foregoing, in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
 
(j)           Indebtedness, outstanding for no longer than thirty (30) days,
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument (except in the case of daylight overdrafts)
inadvertently drawn against insufficient funds;
 
 
48

--------------------------------------------------------------------------------

 
 
(k)           Indebtedness in respect of workers’ compensation claims, bankers’
acceptance and performance and surety bonds in the ordinary course of business;
 
(l)           Indebtedness of any Excluded NINA Subsidiary (i) in favor of
Persons other than any Credit Party with respect to which no Borrower or
Restricted Subsidiary has provided any Guarantee Obligation, and (ii) to a
Credit Party of the type referred to in clause (viii) of the definition of
“Indebtedness”;
 
(m)           Indebtedness that may be deemed to arise as a result of agreements
of any Borrower or any Subsidiary providing for indemnification, adjustment of
purchase price or any similar obligations, in each case, incurred in connection
with the acquisition or disposition of any business, assets or equity interests
of any Subsidiary not prohibited under Section 10.05 or 10.06 or any business,
assets or equity interests acquired by any Borrower or any Subsidiary not
prohibited under Section 10.05 or 10.06; provided that in the case of any such
disposition the aggregate maximum liability associated with such provisions may
not exceed the gross proceeds (including non-cash proceeds) of such disposition;
 
(n)           Indebtedness consisting of letters of credit, Guarantee
Obligations or other similar instruments to the extent (i) such Indebtedness,
including instruments supporting Permitted Swap Contracts, are cash
collateralized and (ii) such Borrower or such Subsidiary would not have been
prohibited from expending the funds used to cash collateralize such instrument
directly under the terms of this Agreement; provided, such Indebtedness does not
exceed  $2,500,000 at any time outstanding; and
 
(o)           Indebtedness consisting of (i) obligations to pay insurance
premiums or (ii) take-or-pay obligations contained in supply agreements, in each
case arising in the ordinary course of business.
 
Section 10.02                                Liens; Burdensome Agreements.
 
(a)           No Borrower shall, or shall permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any of
its properties, revenues or assets, whether now owned or hereafter acquired,
other than Permitted Liens.
 
(b)           No Borrower shall, or shall permit any of its Restricted
Subsidiaries to, enter into or suffer to exist any agreement (other than any
Loan Document and/or any “Loan Document” as defined in the Existing TANE Credit
Agreement, and the TEPCO Agreements) (A) requiring the grant of a Lien to secure
an obligation of any such Person if a Lien is granted to secure another
obligation of such Person, or (B) prohibiting or conditioning the creation or
assumption by such Borrower or any Subsidiary of any Lien upon any of its
properties, revenues or assets generally, whether now owned or hereafter
acquired; provided, however, that this subsection shall not prohibit any
requirement, prohibition or condition (i) incurred or provided in favor of any
holder of Indebtedness permitted under Section 10.01(b) or Section 10.01(i)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (ii) under any applicable law, rule,
regulation or order, or any governmental permit or license, (iii) under any
agreement between any Borrower or any Affiliate thereof, on the one hand, and
the Consortium, the Co-Contractor or any Affiliate thereof, on the other hand
and/or under any agreement between any Borrower or any Affiliate thereof, on the
one hand, and Toshiba America Nuclear Corporation or any Affiliate thereof, on
the other hand; or (iv) provisions limiting the disposition or distribution of
assets or property in any joint venture agreements, ownership, participation,
shareholders, partnership or limited liability company agreements relating to
project interests, asset sale agreements, sale leaseback agreements, stock sale
agreements and other similar agreements, which limitation is applicable only to
the assets that are the subject of such agreements (provided that such agreement
specifically permits the Lien in favor of the Lenders and Administrative Agent).
 
 
49

--------------------------------------------------------------------------------

 
 
Section 10.03                                Change in Nature of Business.  No
Borrower shall, or shall permit any of its Restricted Subsidiaries to, engage in
any material line of business substantially different from those lines of
business carried on by it at the date hereof.
 
Section 10.04                                Restrictions on Fundamental
Changes.  No Borrower shall, or shall permit any of its Restricted Subsidiaries
to, merge with or consolidate into any Person, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets, except that:
 
(a)           each Borrower and the Restricted Subsidiaries thereof may sell or
dispose of assets in accordance with the provisions of Section 10.05;
 
(b)           each Borrower and the Restricted Subsidiaries thereof may make any
investment not prohibited by Section 10.06; and
 
(c)           each Borrower and the Restricted Subsidiaries thereof may merge
with or consolidate into any other Person, provided that (A) such Borrower or
Restricted Subsidiary is the surviving Person, and (B) no such merger or
consolidation shall be made while there exists a Default or if a Default would
occur as a result thereof; provided, however, that any such transaction is
permitted pursuant to Section 10.06 .
 
Section 10.05                                Sales of Assets.  No Borrower
shall, or shall permit any of its Restricted Subsidiaries to, sell, assign,
lease, transfer, license or otherwise dispose of (whether in one transaction or
a series of transactions) (each of the foregoing, a “Disposition”) any assets
(including any shares of stock in any Subsidiary or other Person and
intellectual property rights), except:
 
(a)           Dispositions of cash and Permitted Cash Equivalent Investments;
 
(b)           Dispositions of assets that have become worn out, damaged or
obsolete or that are promptly being replaced, in each case, in the ordinary
course of business;
 
(c)           Dispositions of any assets by any Restricted Subsidiary of any
Borrower to another such Restricted Subsidiary, or to any Borrower;
 
(d)           (i) non-exclusive licenses of patents, trademarks, copyrights and
other intellectual property rights granted in the ordinary course of business,
and (ii) non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights granted to TEPCO and/or its Affiliates pursuant to
licenses approved by the Administrative Agent (such approval not to be
unreasonably withheld); and
 
 
50

--------------------------------------------------------------------------------

 
 
(e)           Dispositions of (i) equity interests in any Borrower to the extent
the same would not constitute an Event of Default under Section 11.01(j) or (ii)
any equity interests in any Excluded NINA Subsidiary, provided in each case that
such Disposition is for at least fair market value;
 
provided, however, in no event shall any Borrower sell any interest in the
Project, Unit 3 or Unit 4, except in each case as permitted by the EPC Contract.


Section 10.06                                Loans and Investments.  No Borrower
shall, or shall permit any of its Restricted Subsidiaries to, make any
Investments in any Person, other than:
 
(a)           extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;
 
(b)           (i) Investments by any Borrower in the capital stock or other
equity interests of any Subsidiary thereof that is a Borrower, or of any
Restricted Subsidiary of such Borrower, and (ii) unless otherwise prohibited
under this Agreement, extensions of credit and advances (x) by any Borrower to
any Subsidiary thereof that is a Borrower, or to any Restricted Subsidiary of
such Borrower, or (y) by any Restricted Subsidiary to any Borrower or Restricted
Subsidiaries;
 
(c)           Permitted Cash Equivalent Investments;
 
(d)           employee loans and guarantees in accordance with such Borrower’s
usual and customary practices with respect thereto (to the extent permitted by
applicable law) and in an amount not to exceed $250,000 at any time outstanding;
 
(e)           Investments received in connection with any Insolvency Proceeding
in respect of any customers, Co-Contractor or clients and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers or
clients;
 
(f)           Investments by a Borrower or any Restricted Subsidiary thereof, to
the extent they are deemed to arise as a result of the incurrence of any
Indebtedness permitted under Section 10.01;
 
(g)           Investments listed on Schedule 10.06(g) and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of all
Investments pursuant to this subsection is not increased at any time above the
amount of such Investments existing on the date hereof;
 
(h)           Except as would result in an Event of Default pursuant to Section
11.01(j), Investments made with equity interests of any Borrower or any
Restricted Subsidiary of any Borrower;
 
(i)           Investments made to repurchase or retire common stock or
membership interests of any Borrower issued to any employee or director of the
Borrower or any Restricted Subsidiary thereof pursuant to any employee equity
ownership or incentive plan or policy and approved by the board of managers of
NINA in an amount not to exceed $500,000 during any fiscal year; and
 
 
51

--------------------------------------------------------------------------------

 
 
(j)           Investments by NINA and any Restricted Subsidiaries in any
Excluded NINA Subsidiaries and in any Non-U.S. Subsidiaries provided such
Investments (when combined with loans made under Section 10.01(h)) do not exceed
in the aggregate the sum of (x) $10,000,000 plus (y) the Specified Equity
Proceeds (as determined based on the fair market value of such Investments as of
the time made (without regard to any subsequent changes in value)).
 
Section 10.07                                Capital Expenditures.  No Borrower
shall, or shall permit any of its Restricted Subsidiaries to, make or become
legally obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (including obligations under Capital
Leases), except for (i) any expenditures in respect of any normal replacements
and maintenance which are properly charged to current operations, (ii)
expenditures made to restore, rebuild or replace property following any damage,
loss, destruction or condemnation of fixed or capital assets, to the extent such
expenditures are made or financed with proceeds received or to be received from
a recovery event, (iii) expenditures constituting reinvestment proceeds from the
sale or other disposition of assets otherwise permitted herein,
(iv) expenditures made to the extent reimbursed by a Person other than the
Credit Parties, (v) expenditures constituting capitalized interest, (vi)
expenditures pursuant to the EPC Contract, and (vii) capital expenditures not
otherwise permitted by this Section 10.07 in an amount not to exceed $1,000,000
per fiscal year of NINA (provided that, if in any fiscal year, the capital
expenditures of the Borrowers and their Restricted Subsidiaries is less than
$1,000,000, then such shortfall can be carried forward and incurred in the
following fiscal year but, regardless of whether it is spent, no fiscal year
after that).
 
Section 10.08                                Sales and Leasebacks.  No Borrower
shall, or shall permit any of its Restricted Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an Operating Lease or
a Capital Lease, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) which such Borrower or such Restricted
Subsidiary has sold or transferred or is to sell or transfer to any other Person
or (ii) which such Borrower or such Restricted Subsidiary intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by such Borrower or such Restricted Subsidiary to any other
Person in connection with such lease.
 
Section 10.09                                Restricted Payments.
 
(a)           No Borrower shall declare or pay any dividends in respect of such
Borrower’s capital stock or other equity interests, or purchase, redeem, retire
or otherwise acquire for value any of its capital stock or other equity
interests now or hereafter outstanding, return any capital to its shareholders
as such, or make any distribution of assets to its shareholders (or members) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, or
otherwise acquire for value any stock or other equity interests of such Borrower
(collectively, “Restricted Payments”), except that each Borrower may (i) declare
and deliver dividends and distributions payable only in common stock of such
Borrower; (ii) purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other equity interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
equity interests; and (iii) make payments to holder of such Borrower’s equity
interests in an amount sufficient to permit such holder to pay income taxes to
the extent are attributable to the operations of such Borrower and its
Subsidiaries; provided, however, that for so long as no Event of Default has
occurred and is continuing, (A) NINA may make Restricted Payments in an amount
that does not exceed the net proceeds of Restricted Payments received from
Excluded NINA Subsidiaries, within 90 days after receipt of such net proceeds
(except to the extent such Restricted Payments are funded with proceeds of
Investments made pursuant to Section 10.06(j)(x) or Indebtedness described in
Section 10.01(h)(ii) of this Agreement), (B) any Borrower may make Restricted
Payments to any other Borrower and any Subsidiary may make Restricted Payments
to its equity holders (provided that no proceeds of any Restricted Payment
permitted under this clause (B) shall be used, directly or indirectly, to make
Investments in any Excluded NINA Subsidiary) and (C) any Borrower and any
Subsidiary thereof may make Restricted Payments pursuant to any employee, stock,
compensation or other similar plan or agreement approved by the board of
managers of NINA from time to time in an amount not to exceed $500,000 in any
fiscal year.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           No Borrower shall, or shall permit any Restricted Subsidiary
thereof to, grant or otherwise agree to or suffer to exist any consensual
restrictions on the ability of such Subsidiary to pay dividends and make other
distributions to its equity holders, or to pay any Indebtedness owed to its
equity holders or generally transfer properties and assets to such Borrower;
provided, however, that this subsection shall not prohibit any condition imposed
under (i) applicable law, rule, regulation or order, or any governmental permit
or license, (ii) the Existing TANE Credit Agreement and the TEPCO Agreements,
(iii) any agreement for the sale or other disposition of the stock or assets of
a Borrower or a Subsidiary that restricts distributions of those assets by that
Subsidiary pending the sale or other disposition, or (iv) for the avoidance of
doubt, provisions in any document or agreement relating to any Indebtedness
permitted under Section 10.01(i) to the extent that such restriction on transfer
applies to the assets financed with such Indebtedness.
 
Section 10.10                                Amendments of Certain
Documents.  No Borrower shall, or shall permit any of its Restricted
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any agreement related to any Subordinated Debt (including any
amendment, modification or waiver pursuant to an exchange of other securities or
instruments for outstanding Subordinated Debt), except as permitted by any
Subordination Agreement with respect thereto.
 
Section 10.11                                Restriction of Amendments to
Certain Documents.  No Borrower shall, or shall permit any of its Restricted
Subsidiaries to, amend or otherwise modify, or waive any rights under the
Existing TANE Credit Agreement, the organizational documents of the Borrowers or
any Material Contract, in each case, other than amendments, modifications and
waivers that would not reasonably be expected to (i) affect the interests of
Administrative Agent or any Lender (in their respective capacities as such)
under the Loan Documents in any material and adverse respect, or (ii) have a
Material Adverse Effect; provided, however, that in each case the Borrower and
any Restricted Subsidiary may replace any Material Contract (other than the
South Texas Project Participation Agreement, the Existing TANE Credit Agreement,
the TEPCO Agreements and the Owner Agency Agreement) with any replacement
Material Contract within 60 days of the term notice, expiration or
ineffectiveness of any Material Contract.
 
 
53

--------------------------------------------------------------------------------

 
 
Section 10.12                                Redemption of Subordinated
Debt.  No Borrower shall, or shall permit any of its Restricted Subsidiaries to,
make any voluntary or optional payment or repayment on, redemption, exchange or
acquisition for value of, or any sinking fund or similar payment with respect
to, any Subordinated Debt.
 
Section 10.13                                Transactions with Related
Parties.  No Borrower shall, or shall permit any of its Restricted Subsidiaries
to, enter into any transaction, including the purchase, sale or exchange of
property or the rendering of any services, with any Affiliate, any officer or
director thereof or any Person which beneficially owns or holds 10% or more of
the equity securities, or 10% or more of the equity interest, thereof (a
“Related Party”), or enter into, assume or suffer to exist, or permit any
Subsidiary to enter into, assume or suffer to exist, any employment or
consulting contract with any Related Party, except:
 
(a)           any transaction that is upon fair and reasonable terms not less
favorable to such Borrower or Subsidiary thereof than it would obtain in a
comparable arm’s length transaction with a Person not a Related Party;
 
(b)           transactions between any Borrower and any Restricted Subsidiary or
between any Restricted Subsidiaries;
 
(c)           any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by any Borrower or Subsidiary thereof in the
ordinary course of business, or approved by the Borrowers in good faith, and any
transaction pursuant to which a Borrower or a Restricted Subsidiary thereof
repurchase or redeems equity interests in such Borrower or Restricted Subsidiary
from any employee or director thereof that were issued pursuant to any benefit
or incentive plan or policy;
 
(d)           payment of reasonable fees and other compensation to directors of
any Borrower or any Subsidiaries;
 
(e)           any transaction contemplated by or permitted under any agreement
listed on Schedule 10.13(e), and any amendment thereto or replacement thereof,
so long as any such transaction, agreement, amendment or replacement taken as a
whole would not result in a Material Adverse Effect,
 
(f)           payments or advances to employees or consultants that are incurred
in the ordinary course of business or that are approved by any Borrower in good
faith;
 
(g)           unless otherwise prohibited under any other provision of this
Article X, the issuance of any letters of credit and/or the granting of any
credit support by any Affiliate of a Credit Party, in each case to support the
obligations of any Borrower and/or any of its Subsidiaries, and the payment by
any Borrower and/or any of its Subsidiaries of any reasonable fees and other
compensation on account of such letters of credit and/or other credit support;
 
(h)           any tax sharing agreement between or among any Borrower, any
Subsidiary of the Borrowers and/or any of their Affiliates so long as such tax
sharing agreement is on fair and reasonable terms with respect to the Borrowers
and their Subsidiaries and is approved in writing by the Majority Lenders;
 
 
54

--------------------------------------------------------------------------------

 
 
(i)           transactions between any Borrower or any Affiliate thereof, on the
one hand, and the Consortium, the Co-Contractor or any Affiliate thereof and/or
TANE or any Affiliate thereof, on the other hand;
 
(j)           unless otherwise prohibited under any other provision of this
Article X, (i) any Guarantee Obligation of any Borrower or any Subsidiary
thereof in respect of any Subsidiary of such Borrower or (ii) any Guarantee
Obligation of any Borrower or any Subsidiary thereof in respect of any Person
that does not constitute a Subsidiary of such Borrower, but in which such
Borrower directly or indirectly holds an investment, so long as all holders of
equity interests in such Person (including such Borrower or Subsidiary thereof,
as applicable) shall participate directly or indirectly in such Guarantee
Obligation, or shall provide a commitment in respect of any related obligation,
in each case, on a pro rata basis relative to such equityholder’s equity
interests in such Person; provided that any such transaction shall be fair and
reasonable and beneficial to such Borrower and its Subsidiaries (taken as a
whole) and consistent with prudent industry practice;
 
(k)           the transactions with TEPCO which are described in the TEPCO
Agreements; and
 
(l)           any agreement to do any of the foregoing.
 
Section 10.14                                ERISA.  Except as would not result
in a Material Adverse Effect, no Borrower shall, or shall permit any ERISA
Affiliate to:  (i) terminate any Pension Plan so as to result in any liability
to a Credit Party; (ii) permit to exist any ERISA Event which presents the risk
of a liability to any Credit Party; or (iii) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any liability to a Credit Party.
 
ARTICLE XI
 
EVENTS OF DEFAULT
 
Section 11.01                                Events of Default.  Each of the
following events shall constitute an “Event of Default”:
 
(a)           Payments.  Any Borrower shall fail to pay (i) when due, any amount
of principal of any Loan, or (ii) within five Business Days of when due, any
amount of interest on any Loan, or any fee payable hereunder or under any of the
Loan Documents.
 
(b)           Representations and Warranties.  Any representation or warranty by
any Credit Party under or in connection with the Loan Documents shall prove to
have been incorrect in any material respect when made or deemed made.
 
(c)           Failure by Borrower to Perform Certain Covenants.  Any Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 9.04 (solely to the extent that such failure consists of a lapse of the
insurance required under such Section) and in Section 9.02, 9.10, 9.13 or
Article X.
 
 
55

--------------------------------------------------------------------------------

 
 
(d)           Failure to Perform Other Covenants.  Any Borrower shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed, and any such failure shall
remain unremedied for a period of 30 days from the receipt of notice of default
from the Administrative Agent or any Secured Party following the occurrence
thereof.
 
(e)           Insolvency; Voluntary Proceedings.  Any Credit Party (i) ceases or
fails to be Solvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise, (ii) voluntarily
ceases to conduct its business in the ordinary course, (iii) shall liquidate,
wind up or dissolve, or suffer any liquidation, wind-up or dissolution (except
to the extent expressly permitted by Article X), (iv) commences any Insolvency
Proceeding with respect to itself, or (v) takes any material and direct action
to effectuate or authorize any of the foregoing.
 
(f)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of such Person’s properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business.
 
(g)           Default Under Other Indebtedness.  (i) Any Credit Party (other
than Texas Genco) shall fail (A) to make any payment of any principal of, or
interest or premium on, any Indebtedness (other than in respect of the Loans)
having an aggregate principal amount (including undrawn committed or available
amounts) of $10,000,000 or more when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable notice or grace period, if any, specified in the
agreement or instrument relating to such Indebtedness as of the date of such
failure; or (B) to perform or observe any term, covenant or condition on its
part to be performed or observed under any agreement or instrument relating to
any such Indebtedness, when required to be performed or observed, or any other
event shall occur or condition shall exist under any such agreement or
instrument, and such failure, event or condition shall continue after the
applicable notice or grace period, if any, specified in such agreement or
instrument, if the effect of such failure, event or condition is to accelerate,
or to permit the acceleration of, the maturity of such Indebtedness (provided
that this clause (i) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness); or (ii) any such Indebtedness shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or (iii) any “Event
of Default” under and as defined in the Existing TANE Credit Agreement shall
have occurred and be continuing.
 
 
56

--------------------------------------------------------------------------------

 
 
(h)           Judgments.  (i) A judgment or order for the payment of money in
excess of $10,000,000, which is not fully covered by third-party insurance shall
be rendered against any Credit Party; or (ii) any non-monetary judgment or order
shall be rendered against any Credit Party which has or would reasonably be
expected to have a Material Adverse Effect; and in either case (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect.
 
(i)           ERISA.  There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Credit Party
(including any liability of an ERISA Affiliate for which a Credit Party could
become responsible) in an amount that results in a Material Adverse Effect.
 
(j)           Change in Ownership or Control.  (a) NINA shall fail to own,
directly or indirectly, at least 40% of the equity interests in NINA Holdings,
(b) NINA Holdings shall fail to own, directly or indirectly, at least 50% of the
equity interests in, and hold voting control of, NINA Investments; (c) failure
of NINA Investments to own, directly or indirectly, 100% of the equity interests
in, and hold voting control of, NINA3 and NINA4; or (d) failure of NRG to own,
directly or indirectly, at least 25% of the Class A Membership Interests.
 
(k)           Other Loan Documents.
 
(i)           (A) Any Guarantor Document, Collateral Document, Intercreditor
Agreement (other than as a result of any action or inaction by the
Administrative Agent or any Lender) or Subordination Agreement, after delivery
thereof, shall for any reason be revoked or invalidated, or otherwise cease to
be in full force and effect (other than as agreed in accordance with its terms),
or any Credit Party shall contest in any manner the validity or enforceability
thereof, or (B) any Credit Party or any other party to any such Loan Document
shall contest in writing in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder.
 
(ii)           Any Guarantor shall fail to perform or observe any term, covenant
or agreement contained in its Guaranty or any other Guarantor Document to which
it is a party on its part to be performed or observed and any such failure shall
remain unremedied for a period of 30 days from the receipt of notice of Default
from the Administrative Agent beyond the grace period, if any, specified
therein.
 
(iii)           (A) Any Credit Party shall fail to perform or observe any term,
covenant or agreement contained in the Collateral Documents on its part to be
performed or observed and any such failure shall remain unremedied beyond the
grace period, if any, specified therein, or (B) any of the Collateral Documents
for any reason, except to the extent permitted by the terms thereof, shall cease
to create a valid and perfected first priority (subject only to Permitted Liens)
Lien in any of the Collateral purported to be covered thereby (to the extent
such perfection can be accomplished under applicable law in the applicable
jurisdiction).
 
(l)           DOE Facility.  The DOE shall deny (in a final and non-appealable
manner) the Borrowers’ request for the DOE Facility.
 
 
57

--------------------------------------------------------------------------------

 
 
(m)           TANE Credit Facility.  The obligations under the TANE Credit
Facility and the other Loan Documents (as defined therein) have been paid off
and in full or have been terminated or accelerated, in each case other than at
its stated maturity date (as such maturity date is in effect on the date hereof)
or the commitments from the lenders thereunder have been reduced below
$300,000,000.
 
(n)           EPC Contract.  Any “Owner Event of Default” as defined in the EPC
Contract shall have occurred and be continuing.
 
Section 11.02                                Effect of Event of Default.  If any
Event of Default shall occur:
 
(a)           The Administrative Agent shall, at the request of, or may, with
the consent of, the Majority Lenders, (i) by notice to the Borrowers,
(A) declare the Commitments of the Lenders to be terminated, whereupon the same
shall forthwith terminate, and (B) declare the entire unpaid principal amount of
the Loans, all interest accrued and unpaid thereon and all other Obligations to
be forthwith due and payable, whereupon the Loans, all such accrued interest and
all such other Obligations shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers, provided that upon the occurrence
of an actual or deemed entry of an order for relief with respect to any Credit
Party under the Bankruptcy Code, or any other Event of Default specified in
Section 11.01(e) or (f) which has the effect of staying actions against any
Credit Party, the result which would otherwise occur only upon giving of notice
by the Administrative Agent to the Borrowers as specified in this subsection
shall occur automatically, without the giving of any such notice; and (ii)
whether or not the actions referred to in the foregoing clause (i) have been
taken, exercise any or all of the Administrative Agent’s rights and remedies
under the Loan Documents.
 
(b)           The Administrative Agent shall, at the request of or may, with the
consent of, the Majority Lenders, whether or not the actions referred to in
Section 11.02(a) have been taken, (i) exercise any or all of the Administrative
Agent’s rights and remedies under the Collateral Documents, and (ii) proceed to
enforce all other rights and remedies available to the Administrative Agent and
the Lenders under the Collateral Documents and applicable law.
 
Section 11.03                                Rights Not Exclusive.  The rights
provided for in this Agreement and the other Loan Documents are cumulative and
are not exclusive of any other rights, powers, privileges or remedies provided
by law or in equity, or under any other instrument, document or agreement now
existing or hereafter arising.
 
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
 
Section 12.01                                Authorization and Action.  Each
Lender hereby appoints Shaw as the Administrative Agent, and authorizes the
Administrative Agent to execute the Intercreditor Agreement, and any
Subordination Agreement and to take such action as agent on its behalf and to
exercise such powers and perform such duties under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto.  The
duties and obligations of the Administrative Agent are strictly limited to those
expressly provided for herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.  As to any
matters not expressly provided for by the Loan Documents (including enforcement
or collection of the Loan Documents), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that except
for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act under any Loan Document unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by reason of taking or continuing to take any such action, and that
the Administrative Agent shall not in any event be required to take any action
which exposes the Administrative Agent to liability or which is contrary to any
Loan Document or applicable law.  Nothing in any Loan Document shall, or shall
be construed to, constitute the Administrative Agent a trustee or fiduciary for
any Lender.  In performing its functions and duties hereunder, the
Administrative Agent shall act solely as the Administrative Agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for any Credit
Party.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement and the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 12.02                                Limitation on Liability of the
Administrative Agent; Notices; Closing.
 
(a)           Limitation on Liability of the Administrative Agent.  Neither the
Administrative Agent nor any Affiliate thereof nor any of their respective
directors, officers, employees or agents shall be liable for any action taken or
omitted to be taken by it or them under or in connection with any Loan Document,
except for its or their own gross negligence, bad faith, willful
misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent (i) may treat a Lender as the holder of its Loans for all
purposes hereof unless and until such Lender and its assignee shall have
delivered to the Administrative Agent and the Borrowers a fully executed
Assignment and Assumption and the other conditions to assignment set forth in
Section 13.10 shall have been satisfied; (ii) may consult with legal counsel
(including counsel to the Credit Parties), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; and (iii) shall incur no liability to any
Lender under or in respect of any Loan Document by acting upon any notice,
consent, certificate, telegram, facsimile, electronic mail, telex or teletype
message, statement or other instrument or writing believed by it to be genuine
and signed or sent by the proper party or parties or by acting upon any
representation or warranty made or deemed to be made hereunder or under any
other Loan Document.  Further, the Administrative Agent (A) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for the
accuracy or completeness of any information, exhibit or report furnished under
any Loan Document, for any statements, warranties or representations (whether
written or oral) made or deemed made in or in connection with any Loan
Documents; (B) shall have no duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document on the part of any Credit Party or any
other Person or to inspect the property, books or records of any Credit Party or
any other Person; and (C) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency, value
or collectability of this Agreement or any other Loan Document or any of the
Collateral.
 
 
59

--------------------------------------------------------------------------------

 
 
(b)           Notices.  Except for agreements, instruments, opinions, financial
statements, notices and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrowers which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
 
(c)           Closing.  For purposes of determining compliance with the
conditions specified in Section 7.01, each Lender that has executed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent (or made available) by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the date of the
initial Borrowing specifying its objection thereto and either such objection
shall not have been withdrawn by notice to the Administrative Agent to that
effect on or prior to the date of the initial Borrowing, such Lender shall not
have made available to the Administrative Agent on or prior to the date hereof
such Lender’s Pro Rata Share of such Borrowing.
 
Section 12.03                                The Administrative Agent and
Affiliates.  With respect to its Commitment, the Loans made by it and all other
Obligations owing to it as a Lender, the Administrative Agent shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Shaw
in its individual capacity as a Lender.  The Administrative Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with any Credit Party
and any Affiliate thereof, all as if the Administrative Agent were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
Section 12.04                                Notice of Defaults.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default hereunder (other than nonpayment of principal of or
interest on the Loans or of any fees or any of its costs and expenses) unless
the Administrative Agent has actual knowledge thereof or has received notice in
writing from a Lender or the Borrowers referring to this Agreement, describing
such event or condition and expressly stating that such notice is a “notice of
default.”  Should the Administrative Agent receive such notice of the occurrence
of a Default, the Administrative Agent shall promptly give notice thereof to the
Lenders.  The Administrative Agent thereupon shall take such action with respect
to such Default as shall be reasonably directed by the Majority Lenders;
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 12.05                                Non-Reliance on the Administrative
Agent.  Each Lender has itself been, and will continue to be, based on such
documents and information as it has deemed appropriate, solely responsible for
making its own independent appraisal of and investigations into the financial
condition, creditworthiness, condition, affairs, status and nature of any Credit
Party or any of its Subsidiaries and the nature and value of any of the
Collateral.  Accordingly, each Lender confirms to the Administrative Agent that
it has not relied, and will not hereafter rely, on the Administrative Agent
(i) to check or inquire on such Lender’s behalf into the adequacy, accuracy or
completeness of any information provided by any Credit Party or any other Person
under or in connection with the Loan Documents or the transactions herein
contemplated (whether or not such information has been or is hereafter
distributed to such Lender by the Administrative Agent), or (ii) to assess or
keep under review on such Lender’s behalf the financial condition,
creditworthiness, condition, affairs, status or nature of any Credit Party, any
Subsidiary or the nature or value of any of the Collateral.
 
Section 12.06                                Indemnification.  The Lenders agree
to indemnify the Administrative Agent, and any Affiliates, directors, officers,
employees, agents, counsel and other advisors (collectively, the “Related
Persons”) of the Administrative Agent (to the extent not reimbursed by any
Credit Party), ratably in accordance with the respective Pro Rata Shares of the
Lenders, against and hold each of them harmless from any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to the Administrative Agent
(including allocated costs of internal counsel), which may be imposed on,
incurred by, or asserted against the Administrative Agent or any such Related
Person to be indemnified, in any way relating to or arising out of the Loan
Documents, the use or intended use of the proceeds of the Loans or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or other such Related Person to be indemnified in
connection with any of the foregoing; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent they
are found by a final decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent, or any other Related Person to be indemnified.  Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent and its
Affiliates promptly upon demand for such Lender’s Pro Rata Share of any costs
and expenses or other charges incurred by the Administrative Agent or its
Affiliates and payable by the Borrowers pursuant to Section 13.04(a) or any
other Loan Document, or by any Guarantor pursuant to any Guarantor Document.
 
Section 12.07                                Delegation of Duties.  The
Administrative Agent may, in its discretion, employ from time to time one or
more agents or attorneys-in-fact (including any of the Administrative Agent’s
Affiliates) to perform any of the Administrative Agent’s duties under the Loan
Documents.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 12.08                                Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, and subject to the consent of the Borrowers (not to be
unreasonably withheld), the Administrative Agent may resign at any time by
giving 30 days’ written notice thereof to the Lenders and the Borrowers.  Upon
any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent from among the Lenders, and the Lenders shall use
their best efforts so to appoint a successor the Administrative Agent (subject
to consent of the Borrowers not to be unreasonably withheld).  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, prior to the effective date of the
retiring Administrative Agent’s resignation, the retiring Administrative Agent
may, on behalf of and after consulting with the Lenders, appoint a successor
Administrative Agent from among the Lenders (subject to consent of the Borrowers
not to be unreasonably withheld).  Notwithstanding anything in this Section
12.08 to the contrary, Any such successor Administrative Agent shall be
consented to by the Borrowers at all times other than during the existence of an
Event of Default (which consent of the Borrowers shall not be unreasonably
withheld or delayed).  Upon the effectiveness of the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring the Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article XII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.  If no successor has accepted appointment as the Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Lenders appoint a successor agent as provided for above.  It is
understood and agreed the Shaw/TANE ABWR Joint Venture shall be an acceptable
successor Administrative Agent to the Borrowers and the Lenders, in the event
that Shaw shall have assigned to the Shaw/TANE ABWR Joint Venture 100% of the
total Commitments hereunder.
 
Section 12.09                                Collateral Matters.
 
(a)           Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under its Guaranty if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder.  Upon
request by the Administrative Agent at any time, the Lenders shall confirm in
writing the Administrative Agent’s authority to release any Guarantor pursuant
to this Section 12.09, provided that the absence of any such confirmation for
whatever reason shall not affect the Administrative Agent’s rights under this
Section 12.09.
 
Section 12.10                                The Administrative Agent May File
Proofs of Claim.  In case of the pendency of any Insolvency Proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such Insolvency Proceeding or otherwise (i) to file and prove a
claim for the whole amount of the principal and interest owing and unpaid in
respect of the Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due under Section 13.04) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such Insolvency Proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
13.04.  Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.01                                Amendments and Waivers.
 
(a)           Except as otherwise provided herein or in any other Loan Document,
(1) no amendment to any provision of this Agreement or any of the other Loan
Documents shall in any event be effective unless the same shall be in writing
and signed by the Borrowers (and/or any Guarantor or other party thereto, as
applicable), the Administrative Agent and the Majority Lenders (or the
Administrative Agent with the written consent of the Majority Lenders); and
(2) no waiver of any provision of this Agreement or any other Loan Document, or
consent to any departure by any Credit Party or other party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Majority Lenders (or the Administrative Agent with
the consent of the Majority Lenders).  Any such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that, unless in writing and signed by all of
the Lenders (or by the Administrative Agent with the written consent of all the
Lenders), no amendment, waiver or consent shall do any of the following:
 
(i)           increase the amount, or extend the stated expiration or
termination date, of the Commitments of the Lenders or change the aggregate
amount by which or to which the Commitments are required to be reduced as
provided in Section 4.01(b), except for any such extension made in accordance
with Section 4.01(a) which shall occur automatically upon satisfaction of the
terms and conditions set forth therein;
 
(ii)           reduce the principal of, or interest on, the Loans or any fee
payable to the Lenders hereunder provided, however, that only the consent of the
Majority Lenders shall be necessary to amend the Default Rate, to waive any
obligation of any Borrower to pay interest or any fee at the Default Rate;
 
 
63

--------------------------------------------------------------------------------

 
 
(iii)           postpone any date fixed for any payment in respect of principal
of, or interest on, the Loans or any fee payable to the Lenders hereunder
(excluding the date of any mandatory prepayment hereunder;
 
(iv)           change the definition of “Majority Lenders” or any definition or
provision of this Agreement requiring the approval of Majority Lenders or all of
the Lenders;
 
(v)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under the Loan Documents;
 
(vi)           release any Guaranty or all or a material portion of the
Collateral, except as contemplated in the Loan Documents;
 
(vii)           contractually subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document, except as contemplated
herein and in the Collateral Documents relating thereto;
 
(viii)           waive any of the conditions specified in Section 7.01;
 
(ix)           amend, modify or waive the provisions of Section 6.01 or 6.05; or
 
(x)           amend, modify or waive the provisions of this Section 13.01(a);
and
 
provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required hereinabove to take such action, affect the rights, obligations or
duties of the Administrative Agent under any Loan Document.  Notwithstanding
anything to the contrary herein, a Defaulting Lender shall not have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments of such Lender may not be increased without its consent.
 
(b)           Notwithstanding anything in this Agreement to the contrary, any
Schedule hereto may be amended by Borrowers on the first date on which each of
the following has occurred: (i) Borrowers have delivered to the Administrative
Agent a replacement Schedule and (ii) the Administrative Agent and the Majority
Lenders have provided written approval thereof.
 
If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent to
a proposed amendment, waiver, discharge or termination that pursuant to the
terms of this Section 13.01 requires the consent of all of the Lenders and with
respect to which the Majority Lenders shall have granted their consent, then
provided no Event of Default then exists, the Borrowers shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Majority Lenders, provided that:  (a) all Obligations of the
Borrowers due and payable to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon.  In connection with any such assignment, the
Borrowers, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.10.
 
 
64

--------------------------------------------------------------------------------

 
 
Section 13.02                                Notices; Facsimile Copies.
 
(a)           Notices.  All notices and other communications provided for
hereunder and under the other Loan Documents shall, unless otherwise stated
herein, be in writing (including, unless the context expressly otherwise
provides, by facsimile transmission and, subject to subsection (c), by
electronic mail) and mailed (by certified or registered mail), sent or delivered
to the respective parties hereto at or to their respective addresses, facsimile
numbers or email addresses set forth in Schedule 2 or in any Administrative
Questionnaire, or at or to such other address or facsimile number or email
address as shall be designated by any party in a written notice to the other
parties hereto.  All such notices and communications shall be effective (i) if
delivered by hand, sent by certified or registered mail or sent by an overnight
courier service, when received; and (ii) if sent by facsimile transmission or
electronic mail, when sent; provided, however, that notices and communications
to the Administrative Agent shall not be effective until received.  Each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(b)           Reliance by the Administrative Agent and the Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notice of a Borrowing) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and the parties hereto hereby consent to such recording.
 
(c)           Electronic Mail.  Electronic mail may be used only to distribute
routine communications, such as financial statements and other information, and
to distribute Loan Documents for execution by the parties thereto, and may not
be used for any other purpose.
 
(d)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or electronically
(including by delivery of a .pdf or .tif file).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the Credit
Parties, Administrative Agent and the Lenders.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or electronic document
or signature.
 
 
65

--------------------------------------------------------------------------------

 
 
Section 13.03                                No Waiver; Cumulative Remedies.  No
failure on the part of Administrative Agent or any Lender to exercise, and no
delay in exercising, any right, remedy, power or privilege under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies under the Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges that may otherwise
be available to Administrative Agent or any Lender.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 11.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent) hereunder and under the other Loan
Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 13.05 (subject to the terms of Section 6.05), or (iii) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of any Insolvency Proceeding relative to any Credit Party;
and provided, further, that if at any time there is no Person acting as the
Administrative Agent hereunder and under the other Loan Documents, then (A) the
Majority Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.02 and (B) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 6.05, any
Lender may, with the consent of the Majority Lenders, enforce any rights and
remedies available to it and as authorized by the Majority Lenders.
 
Section 13.04                                Costs and Expenses;
Indemnification.
 
(a)           Costs and Expenses.  The Borrowers agree to pay on demand, whether
or not the transactions contemplated hereby shall be consummated:
 
(i)           all title, appraisal, survey, audit, environmental inspection,
search, recording, filing and similar reasonable and documented out-of-pocket
costs, fees and expenses incurred or sustained by Administrative Agent or any of
its Affiliates in connection with the Loan Documents or the Collateral;
 
(ii)           all reasonable documented out-of-pocket costs and expenses of
outside counsel to the Administrative Agent in connection with due diligence
conducted by or on behalf of the Administrative Agent with respect to the
Borrowers, the negotiation of this Agreement and the other Loan Documents, the
preparation, execution, delivery  of this Agreement and the other Loan Documents
(in each case, to the extent accrued on or after October 30, 2010) and of
administration of this Agreement and the other Loan Documents or any amendments,
modifications, waivers or other supplements of the provisions hereof or thereof;
and
 
(iii)           all documented out-of-pocket costs and expenses of
Administrative Agent, its Affiliates and the Lenders, and documented
out-of-pocket fees and disbursements of counsel, in connection with (A) any
Default, (B) the enforcement or attempted enforcement of, and preservation of
any rights or interests under, the Loan Documents, (C) any out-of-court workout
or other similar refinancing or restructuring or any Insolvency Proceeding, and
(D) the preservation of and realization upon any of the Collateral, including
any losses, costs and expenses sustained by Administrative Agent or any Lender
as a result of any failure by any Credit Party to perform or observe its
obligations contained in the Loan Documents in connection therewith.
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           Indemnification.  From and after the date of this Agreement, the
Borrowers hereby agree to indemnify Administrative Agent, each Lender and any
Related Person thereof (each an “Indemnified Person”) against, and hold each of
them harmless from, any and all liabilities, obligations, losses, claims,
damages, penalties, actions, judgments, suits of any kind or nature whatsoever,
including the reasonable fees and disbursements of counsel to an Indemnified
Person, and, to the extent payable by Borrowers pursuant to subsection (a), all
costs, expenses or disbursements of any kind or nature whatsoever, which may be
imposed on or incurred by any Indemnified Person, or asserted against any
Indemnified Person by any third party, in any way, relating to or arising out
of, in connection with, or as a result of (i) the performance by the parties
hereto of their respective obligations hereunder or thereunder, the consummation
of the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof) and its Related Persons only,
the administration and enforcement of this Agreement and the other Loan
Documents, (ii) the Loans or the use or intended use of the proceeds thereof,
(iii) the use, generation, manufacture, installation, treatment, storage or
presence, or the spillage, leakage, leaching, migration, dumping, deposit,
discharge, disposal or release, at any time, of any Hazardous Substances on,
under, at or from the properties of any Borrower or any Subsidiary thereof,
including any personal injury or property damage suffered by any Person, and any
investigation, site assessment, environmental audit, feasibility study,
monitoring, clean-up, removal, containment, restoration, remedial response or
remedial work undertaken by or on behalf of the any Indemnified Person at any
time, voluntarily or involuntarily, with respect to the properties of any
Borrower or any Subsidiary thereof, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party (the “Indemnified Liabilities”); provided that no
Borrower shall be liable to any Indemnified Person for any portion or all of
such Indemnified Liabilities to the extent (A) they are found by a final
decision of a court of competent jurisdiction to have resulted from any
Indemnified Person’s gross negligence, bad faith or willful misconduct or solely
to the extent such claims are made by one Indemnified Person against another;
(B) such Indemnified Liabilities pertain to any taxes or other governmental
charges, levies, increased costs, regulatory costs, breakage costs and generally
Liabilities addressed in Section 5.02(a) hereof; or (C) such Indemnified
Liabilities constitute any costs or expenses in connection with the Loan
Documents or the Collateral (which are fully addressed in Section 13.04(a)
hereof).  If and to the extent that the foregoing indemnification is for any
reason held unenforceable, the Borrowers agree to make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
(c)           Other Charges.  The Borrowers agree to indemnify Administrative
Agent and each of the Lenders against and hold each of them harmless from any
and all present and future stamp, transfer, documentary taxes, levies, fees,
assessments and other charges made by any jurisdiction by reason of the
execution, delivery, performance and enforcement of the Loan Documents.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 13.05                                Right of Set-Off.  Upon the
occurrence and during the continuance of any Event of Default, each Lender
hereby is authorized at any time and from time to time, without notice to the
Borrowers (any such notice being expressly waived by the Borrowers), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrowers against any and all
of the Obligations of the Borrowers now or hereafter existing under this
Agreement and the other Loan Documents, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any such other Loan
Document.  Each Lender agrees promptly to notify the Borrowers (through the
Administrative Agent) after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender under this
Section 13.05 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.
 
Section 13.06                                Survival.  All covenants,
agreements, representations and warranties made in any Loan Documents shall,
except to the extent otherwise provided therein, survive the execution and
delivery of this Agreement, the making of the Loans, and shall continue in full
force and effect so long as the Lenders have any Commitments, any Loans remain
outstanding or any other Obligations remain unpaid or any obligation to perform
any other act under any Loan Document remains unsatisfied (other than
indemnities and other contingent obligations not then due and payable unless a
written demand or invoice shall have been delivered to the applicable Borrower
or Guarantor).  Without limiting the generality of the foregoing, the
obligations of the Borrowers under Sections 5.01, 5.02 and 13.04, and of the
Lenders under Section 12.06, and all obligations to pay costs and expenses and
all indemnity obligations under the other Loan Documents, shall survive the
repayment of the Loans and the termination of the Commitments.
 
Section 13.07                                Lender Obligations Several
 
.  The obligations of the Lenders under the Loan Documents are several.  The
failure of any Lender or Administrative Agent to carry out its obligations
thereunder shall not relieve any other Lender or Administrative Agent of any
obligation thereunder, nor shall any Lender or Administrative Agent be
responsible for the obligations of, or any action taken or omitted by, any other
Person hereunder or thereunder.  Nothing contained in any Loan Document shall be
deemed to cause any Lender or Administrative Agent to be considered a partner of
or joint venturer with any other Lender or Lenders, Administrative Agent, any
Guarantor or any Borrower.
 
Section 13.08                                Co-Borrower Provisions.
 
(a)           Borrower Agent.  Each Borrower appoints NINA its agent for
purposes of the giving and receiving of any notice, and the agreement to any
consent or waiver under this Agreement (NINA, in such capacity, the “Borrower
Agent”).  The Borrower Agent shall have no duties or responsibilities hereunder
by virtue of such appointment other than to grant consents by the Borrowers
pursuant hereto.  Any notice required by this Agreement to be delivered to any
Borrower shall be deemed to have been delivered to such Borrower upon delivery
of such notice to the Borrower Agent, and receipt of any notice by the Borrower
Agent shall constitute receipt of such notice by each Borrower.  Any notice or
consent to be delivered hereunder by any Borrower shall be deemed to have been
delivered by such Borrower upon delivery thereof by the Borrower Agent.
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           Joint and Several Nature of Obligations.  All Loans made to the
Borrowers shall be deemed to have been made to all Borrowers and each Borrower
hereby agrees that it shall jointly and severally, and unconditionally, be
obligated to pay the Obligations, including, without limitation, the Obligations
incurred for the benefit of each of the other Borrowers.
 
(c)           Co-Borrower Waivers.
 
(i)           General Waivers.  Each Borrower hereby expressly waives (A)
diligence, presentment, demand for payment, protest, benefit of any statute of
limitations affecting any Borrower’s liability under the Loan Documents; (B)
discharge due to any disability of any Borrower; (C) any defenses of any
Borrower to obligations under the Loan Documents not arising under the express
terms of the Loan Documents or from a material breach thereof by any Agent or
any Lender which under applicable law has the effect of discharging any Borrower
from the Obligations as to which this Agreement is sought to be enforced; (D)
the benefit of any act or omission by any Agent or Lender which directly or
indirectly results in or aids the discharge of any Borrower from any of the
Obligations by operation of law or otherwise; (E) all notices whatsoever,
including, without limitation, notice of acceptance of the incurring of the
Obligations; (F) any right it may have to require Agent or Lenders to disclose
to it any information that any Agent or Lender may now or hereafter acquire
concerning the financial condition or any circumstances that bear on the risk of
nonpayment by any other Borrower, including without limitation the release of
such other Borrower from its Obligations hereunder; and (G) any requirement that
any Agent or Lender exhaust any right, power or remedy or proceed against the
other Borrower or any other security for, or any guarantor of, or any other
party liable for, any of the Obligations, or any portion thereof.  Each Borrower
specifically agrees that it shall not be necessary or required, and Borrowers
shall not be entitled to require, that any Agent or Lender (1) file suit or
proceed to assert or obtain a claim for personal judgment against any other
Borrower for all or any part of the Obligations; (2) make any effort at
collection or enforcement of all or any part of the Obligations from any
Borrower; (3) foreclose against or seek to realize upon the Collateral or any
other security now or hereafter existing for all or any part of the Obligations;
(4) file suit or proceed to obtain or assert a claim for personal judgment
against any Borrower or any guarantor or other party liable for all or any part
of the Obligations; (5) exercise or assert any other right or remedy to which
Administrative Agent or any Lender is or may be entitled in connection with the
Obligations or any security or guaranty relating thereto to assert; or (6) file
any claim against assets of one Borrower before or as a condition of enforcing
the liability of any other Borrower under any Loan Document.
 
(ii)           Real Property Security Waivers.  Each Borrower acknowledges that
all or any portion of the Obligations may now or hereafter be secured by a Lien
or Liens upon real property evidenced by certain documents including, without
limitation, deeds of trust and assignments of rents.  The Administrative Agent
and Lenders may, pursuant to the terms of said real property security documents
and applicable law, foreclose under all or any portion of one or more of said
Liens by means of judicial or nonjudicial sale or sales.  Each Borrower agrees
that the Administrative Agent and Lenders may exercise whatever rights and
remedies they may have with respect to said real property security, all without
affecting the liability of any Borrower hereunder, except to the extent the
Administrative Agent and Lenders realize payment by such action or
proceeding.  No election to proceed in one form of action or against any party,
or on any obligation shall constitute a waiver of the Administrative Agent’s or
Lenders' rights to proceed in any other form of action or against any Borrower
or any other Person, or diminish the liability of any Borrower, or affect the
right of the Administrative Agent or Lenders to proceed against any Borrower for
any deficiency, except to the extent the Administrative Agent and Lenders
realize payment by such action, notwithstanding the effect of such action upon
any Borrower’s rights of subrogation, reimbursement or indemnity, if any,
against Borrower or any other Person.
 
 
69

--------------------------------------------------------------------------------

 
 
(iii)           Waiver of Specific Rights.  WITHOUT LIMITING THE FOREGOING IN
ANY WAY, EACH BORROWER HEREBY IRREVOCABLY WAIVES AND RELEASES TO THE EXTENT
PERMITTED BY LAW ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING
DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE
THE MARSHALING OF ANY ASSETS OF ANY BORROWER, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY SUCH PAYMENTS MADE OR OBLIGATIONS PERFORMED.
 
Section 13.09                                Benefits of Agreement.  The Loan
Documents are entered into for the sole protection and benefit of the parties
hereto and their successors and assigns, and no other Person other than
Affiliates of Administrative Agent and the Related Persons referred to in
Sections 12.06, 13.04 and 13.14 shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with,
any Loan Document.
 
Section 13.10                                Binding Effect; Assignment.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by each Borrower and Administrative Agent and when the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it, and thereafter shall be binding upon, inure to the benefit of
and be enforceable by the Borrowers, the Administrative Agent and each Lender
and their respective successors and assigns.
 
(b)           Assignment.  No Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder, except (1) to an Eligible Assignee in accordance with the
provisions of subsection (b)(i), (2) by way of participation in accordance with
the provisions of subsection (b)(iii) or (3) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (b)(iv) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).
 
(i)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (A) so long as no Event of Default has occurred hereunder
since the Closing Date (whether or not such Event of Default is continuing)
Shaw, as Lender, may not assign more than 49% of its rights and obligations in
respect of each of (x) the Loans and (y) the Commitments to any Person
(including to any Eligible Assignee), (but other than the Shaw/TANE ABWR Joint
Venture, to whom assignments shall be permitted at all times) (B) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund (as
defined in subsection (b)(vi)) with respect to a Lender, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitments are not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $10,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitments assigned; (D) any assignment of any
Commitments must be approved by the Administrative Agent unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (E) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except in the case of assignments to the Affiliates), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.  Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (b)(ii), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Article V and
Section 13.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (b)(i) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (b)(iii).  Notwithstanding anything in this Section 13.10(b)(i) to
the contrary, Shaw may assign 100% of its Commitments to the Shaw/TANE ABWR
Joint Venture.
 
 
70

--------------------------------------------------------------------------------

 
 
(ii)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its office in Baton Rouge, LA a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
 
71

--------------------------------------------------------------------------------

 
 
(iii)           Any Lender may at any time, without the consent of, or notice
to, the Borrowers or any Agent, sell participations to any Person (other than a
natural person or any Borrower or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, each Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and (D) no Borrower or
Subsidiary thereof becomes exposed to a claim pursuant to Article V due to, and
upon the occurrence of, such transaction; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification which would
require unanimous consent as described in the second proviso to Section 13.01(a)
that directly affects such Participant.  Each Participant shall be entitled to
the benefits of Sections 5.01, 5.02 and 13.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
subsection (b)(i).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.05 as though it were a Lender,
provided such Participant agrees to be subject to Section 6.05 as though it were
a Lender.
 
(iv)           Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto and no Borrower or Subsidiary
thereof becomes exposed to a claim pursuant to Article V due to, and upon the
occurrence of, such transaction.
 
(v)           As used herein, the following terms have the following meanings:
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrowers (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Borrower or any Affiliate or Subsidiary thereof
(other than Shaw and any of its Affiliates that is not a Borrower); provided,
however, Shaw/TANE ABWR Joint Venture shall be deemed to be an Eligible
Assignee.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
 
72

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Section 13.11                                Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION); PROVIDED THAT SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.
 
Section 13.12                                Submission to Jurisdiction.
 
(a)           Submission to Jurisdiction.  Each party hereto hereby (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
Federal courts of the United States sitting in the State of Southern District of
New York for the purpose of any action or proceeding arising out of or relating
to the Loan Documents, (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such courts, (iii) irrevocably
waives (to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.
 
(b)           No Limitation.  Nothing in this Section 13.12 shall limit the
right of Administrative Agent or the Lenders to bring any action or proceeding
against such Borrower or its property in the courts of other jurisdictions.
 
Section 13.13                                Waiver of Jury Trial.  EACH
BORROWER, LENDER AND AGENT HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH
BORROWER, THE LENDERS AND ADMINISTRATIVE AGENT HEREBY AGREE THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT IN
ANY WAY LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 13.13 AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  A COPY OF THIS SECTION 13.13 MAY BE FILED WITH
ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND
CONSENT TO TRIAL BY COURT.
 
 
73

--------------------------------------------------------------------------------

 
 
Section 13.14                                Limitation on Liability.  No claim
shall be made by any party hereto against any other party or any of their
respective Related Persons for any special, indirect, exemplary, consequential
or punitive damages in respect of any breach or wrongful conduct (whether or not
the claim therefor is based on contract, tort or duty imposed by law), in
connection with, arising out of or in any way related to the transactions
contemplated by the Loan Documents or any act or omission or event occurring in
connection therewith; and each Borrower hereby waives, releases and agrees not
to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
Section 13.15                                Confidentiality.  (a)  The parties
hereto agree to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (i) to it,
Affiliates of any party hereto and their respective directors, officers,
employees, agents and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including the DOE and any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 13.15, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of the Borrowers or Lenders, as applicable
(viii) to the extent such Confidential Information (A) becomes publicly
available other than as a result of a breach of this Section 13.15 or
(B) becomes available to the Administrative Agent or any Lender (or Borrowers)
on a non-confidential basis from a source other than any Borrower (or the
Administrative Agent or any Lender) (as applicable) or (ix) any Rating Agency
and/or prospective financing institution and/or their advisors.   For purposes
of this Section 13.15, “Confidential Information” means, with respect to a
specific party, all information received from any other relevant party or any
affiliate thereof relating to any such specific party or any affiliate thereof
or any of their respective businesses, other than any such information that is
available to the party receiving such information on a non-confidential basis
prior to disclosure by any relevant party or any affiliate thereof.  Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section 13.15 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.
 
Section 13.16                                Entire Agreement.
 
 
74

--------------------------------------------------------------------------------

 
 
(a)           The Loan Documents reflect the entire agreement among the
Borrowers, the Lenders and Administrative Agent with respect to the matters set
forth herein and therein and supersede any prior agreements, commitments,
drafts, communications, discussions and understandings, oral or written, with
respect thereto.
 
(b)           Notwithstanding anything herein to the contrary in this Agreement
or any other Loan Document, prior to the “Discharge” (as defined in the
Intercreditor Agreement) of the “Toshiba Obligations” (as defined in the
Intercreditor Agreement), the requirements of this Agreement to deliver any
possessory Collateral or Pledged Collateral (as defined in the Borrower Security
Agreement) to the possession or control of the Administrative Agent shall be
deemed satisfied by delivery of such Collateral to the Toshiba Collateral Agent
(as defined in the Intercreditor as in effect on the date hereof) (as bailee
for, and for the benefit of, the Administrative Agent), and to the extent so
delivered, such delivery shall be given effect for purposes of determining the
correctness of any representations and warranties (including without limitation
Section 8.20 of this Agreement and Section 4(j) of the Borrower Security
Agreement) in any Loan Document.
 
Section 13.17                                Payments Set Aside.  To the extent
that any payment by or on behalf of any Credit Party under any Loan Document is
made to Administrative Agent or any Lender, or Administrative Agent or any
Lender exercises its right of set-off as to any Credit Party, and such payment
or the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or other U.S. Federal,
state or foreign liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, or otherwise, then (i) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (ii) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
 
Section 13.18                                No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that:
 
(a)           (i) the arranging and other services regarding this Agreement
provided by the Administrative Agent (including in its capacity as arranger),
are arm’s-length commercial transactions between the Borrowers, each other
Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent, on the other hand, (ii) each of such Borrower and the
other Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii)  such Borrower and
each other Credit Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents;
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           (i) Administrative Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower, any other Credit Party or any of their respective Affiliates,
or any other Person and (ii) Administrative Agent has no obligation to such
Borrower, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
 
(c)           Administrative Agent and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of such
Borrower, the other Credit Parties and their respective Affiliates, and
Administrative Agent has no obligation to disclose any of such interests to such
Borrower, any other Credit Party or any of their respective Affiliates.  To the
fullest extent permitted by law, such Borrower (for itself and on behalf of the
other Credit Parties) hereby waives and releases any claims that it may have
against Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
Section 13.19                                Severability.  Whenever possible,
each provision of the Loan Documents shall be interpreted in such manner as to
be effective and valid under all applicable laws and regulations.  If, however,
any provision of any of the Loan Documents shall be prohibited by or invalid
under any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of such Loan Document, or the
validity or effectiveness of such provision in any other jurisdiction.
 
Section 13.20                                Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.
 
Section 13.21                                USA PATRIOT Act Notice.  Each
Lender that is subject to the Act (as defined below) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.  Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
 
Section 13.22                                Income Tax Treatment. The
Borrowers, the Administrative Agent and the Lenders, and any other person from
time to time party hereto, hereby acknowledge and agree that the Loans hereunder
are to be treated as equity interests in NINA for federal and applicable state
income tax purposes, and none of the Borrowers, the Administrative Agent and the
Lenders, and any other person from time to time party hereto, shall take any
position that is inconsistent with such treatment unless required by applicable
law.
 
 
76

--------------------------------------------------------------------------------

 
 
Section 13.23                                Recourse.  The recourse and claims
of the Administrative Agent, the Lenders, any Indemnified Person and/or any
other Secured Party under or in connection with this Agreement and the other
Loan Documents with respect to the Borrowers and its Affiliates shall be solely
and exclusively against the Borrowers and the Restricted Subsidiaries and, to
the limited extent set forth in the Texas Genco Pledge Agreement, to Texas Genco
and its assets, and to any Additional Grantors to the extent set forth in their
applicable security documents required pursuant to the Borrower Security
Agreement.  Administrative Agent and Lenders agree that the Obligations are
non-recourse to the equity or assets of NRG and its Subsidiaries other than the
Borrower, the Restricted Subsidiaries and, to the limited extent set forth in
the Texas Genco Pledge Agreement, to Texas Genco and its assets, and to any
Additional Grantors to the extent set forth in their applicable security
documents required pursuant to the Borrower Security Agreement.  The foregoing
acknowledgement, waiver and agreement shall be enforceable by the Borrowers and
any of their Affiliates.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
77

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

 
NUCLEAR INNOVATION NORTH AMERICA LLC, as a Borrower
      By:       Name:    
Title:

 

 
NINA INVESTMENTS HOLDINGS LLC, as a Borrower
      By:       Name:    
Title:

 

 
NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC, as a Borrower
      By:       Name:    
Title:

 

 
NINA TEXAS 3 LLC, as a Borrower
      By:       Name:    
Title:

 

 
NINA TEXAS 4 LLC, as a Borrower
      By:       Name:    
Title:



 
78

--------------------------------------------------------------------------------

 
 

 
THE SHAW GROUP INC., as Administrative Agent and Lender
      By:       Name:    
Title:


 
79

--------------------------------------------------------------------------------

 


Schedule 1
to Credit Agreement
 
COMMITMENTS AND PRO RATA SHARES


Lender
Tranche A Commitment
Pro Rata Share
The Shaw Group Inc.
$100,000,000
100%
     
Total
$100,000,000
100%



 
80

--------------------------------------------------------------------------------

 


Schedule 2
to Credit Agreement
 
ADMINISTRATIVE AGENT’S ACCOUNT; LENDING OFFICES; ADDRESSES FOR NOTICES  **
 
 
 
 
 
81

--------------------------------------------------------------------------------

 

Schedule 8.05
to Credit Agreement
 
REAL PROPERTY OF BORROWERS
None.
 
 
82

--------------------------------------------------------------------------------

 
 
Schedule 8.06
to Credit Agreement
 
LITIGATION
None.
 
 
83

--------------------------------------------------------------------------------

 
 
Schedule 8.10
to Credit Agreement
 
SUBSIDIARIES AND EQUITY INVESTMENTS


Borrower/ Owner
Subsidiary Owned
Subsidiary’s Jurisdiction of Organization
Subsidiary’s Type of Organization
Number of Units owned by Borrower/ Owner
Borrower/ Owner’s Percentage of all Outstanding Units
 
Other Owners; Other Owners’ Number of Units and Percentage Ownership
 
Nuclear Innovation North America LLC
NINA Investments Holding LLC
Delaware
Limited liability company
  1000   100 %   n/a  
NINA Investments Holdings LLC
Nuclear Innovation North America Investments LLC
Delaware
Limited liability company
  1000   100 %   n/a  
Nuclear Innovation North America Investments LLC
NINA Texas 3 LLC
Delaware
Limited liability company
  1000   100 %   n/a  
Nuclear Innovation North America Investments LLC
NINA Texas 4 LLC
Delaware
Limited liability company
  1000   100 %   n/a  
Nuclear Innovation North America LLC
NINA Construction LLC
Delaware
Limited liability company
  1000   100 %   n/a  
NINA Construction LLC
NINA Nuclear Training LLC
Delaware
Limited liability company
  1000   100 %   n/a  
NINA Construction LLC
NINA Modularization LLC
Delaware
Limited liability company
  1000   100 %   n/a  
NINA Construction LLC
NINA Steel Investments
Delaware
Limited liability company
  1000   100 %   n/a  

 
 
84

--------------------------------------------------------------------------------

 

Schedule 10.02(a)
to Credit Agreement
 
EXISTING LIENS


Nuclear Innovation North America LLC
 
1.
The terms and conditions of the Transferred Contracts or Permits that constitute
Liens.

 
“Transferred Contracts or Permits” is defined as:
 
 
a.
Amended and Restated South Texas Project Participation Agreement, dated November
17, 1997, between CPS, the City of Austin and NRG South Texas LP(as successor in
interest to Central Power and Light Company and Houston Lighting & Power
Company).

 
 
b.
Letter Agreement regarding Agency, dated July 26, 2006, between NRG South Texas
LP and STPNOC;

 
 
c.
Agency Agreement, dated October 30, 2007, by and between CPS, NRG South Texas LP
and STPNOC;

 
 
d.
South Texas Project Supplemental Agreement, dated October 29, 2007, between CPS
and NRG South Texas LP;

 
 
e.
Addendum to the South Texas Project Supplemental Agreement, dated October 29,
2007, between CPS and NRG South Texas LP;

 
 
f.
Amendment to the South Texas Project Supplemental Agreement dated December 12,
2007, between CPS and NRG South Texas LP;

 
 
g.
Memorandum of Understanding, dated July 20, 2007, between NRG South Texas LP and
Dow Pipeline Company;

 
 
h.
Memorandum of Understanding, dated July 26, 2007, between NRG South Texas LP and
the Lower Colorado River Authority;

 
 
i.
Deloitte engagement letter for consulting services in connection with the
pollution control facilities application;

 
 
j.
Letter Agreement regarding tax pollution control and consulting services, dated
November 9, 2007, between NRG South Texas LP and Thomson Property Tax Services;

 
 
k.
Tax Abatement Applications:  (i) Palacios Independent School District; (ii)
Matagorda County, Texas; and (iii) Comptroller of the State of Texas;

 
 
l.
Application to the Texas Commission on Environmental Quality with respect to
pollution control facilities;

 
 
85

--------------------------------------------------------------------------------

 
 
 
m.
South Texas Project Operating Agreement, dated November 17, 1997, among CPS, the
City of Austin, NRG South Texas LP (as successor in interest to Central Power
and Light Company and Houston Lighting & Power Company) and STPNOC;

 
 
n.
South Texas Project Interconnection Agreement, dated August 15, 2001, by and
between CPS, the City of Austin, NRG South Texas LP (as successor in interest to
Central Power and Light Company and Houston Lighting & Power Company) and STPNOC
on behalf of the owners of the South Texas Project;

 
 
o.
South Texas Project Transmission Maintenance Agreement, dated November 17, 1997,
by and between CPS, the City of Austin, NRG South Texas LP (as successor in
interest to Central Power and Light Company and Houston Lighting & Power
Company) and STPNOC on behalf of the owners of the South Texas Project;

 
 
p.
Amendment One to the South Texas Project Transmission Lines Maintenance
Agreement, dated April 7, 2006, by and among CPS, AEP Texas Central Company, the
City of Austin and CenterPoint Energy Houston Electric, LLC;

 
 
q.
Switchyard Maintenance Agreement, dated November 17, 1997, by and between CPS,
the City of Austin, NRG South Texas LP (as successor in interest to Central
Power and Light Company and Houston Lighting & Power Company) and STPNOC on
behalf of the owners of the South Texas Project; and

 
 
r.
Amended and Restated Interim Restructuring Agreement, dated March 1, 2006, by
and among CPS, AEP Texas Central Company, CenterPoint Energy Houston Electric,
LLC, NRG South Texas, LLC (formerly known as Texas Genco, LP) and the City of
Austin.

 
 
86

--------------------------------------------------------------------------------

 
 
Schedule 10.06(g)
to Credit Agreement
 
EXISTING INVESTMENTS
 
None.
 
 
87

--------------------------------------------------------------------------------

 
 
Schedule 10.13(e)
to Credit Agreement
 
AFFILIATE TRANSACTION DOCUMENTS
 
 
(a)
Support Services Agreement, dated as of May 3, 2008, as amended September 25,
2009 and May 11, 2010, by and between NRG Energy, Inc., a Delaware corporation
and Nuclear Innovation North America LLC, a Delaware limited liability company.

 
 
(b)
Confidentiality Agreement, dated as of January 29, 2010, by and between NRG
Energy, Inc., a Delaware corporation and Nuclear Innovation North America LLC, a
Delaware limited liability company.

 
 
88

--------------------------------------------------------------------------------

 
 
Exhibit A
to the Credit Agreement
 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between _________
[insert name of Assignor] (the “Assignor”) and _______ [insert name of Assignee]
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Documents, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
(a)           Assignor:                      ______________________________
 
(b)           Assignee:                      ______________________________
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
(c)           Borrower(s):                      Nuclear Innovation North America
LLC, a Delaware limited liability company (“NINA”), NINA Investments Holdings
LLC (“Holdings”), Nuclear Innovation North America Investments LLC, a Delaware
limited liability company, NINA Texas 3 LLC, a Delaware limited liability
company (“NINA3”), NINA Texas 4 LLC, a Delaware limited liability company
(“NINA4” and, together with NINA, Holdings and NINA3, the “Borrowers”)



--------------------------------------------------------------------------------

 
1 Select as applicable.

 
 
 
89

--------------------------------------------------------------------------------

 
 
(d)           Administrative Agent:                        The Shaw Group Inc.,
a Louisiana corporation, as administrative agent under the Credit Agreement
 
(e)           Credit Agreement:                                Credit Agreement,
dated as of ___________, 2010, among the Borrowers, each lender party thereto
(each a “Lender”), the Administrative Agent The Shaw Group Inc., a Louisiana
corporation, as collateral agent.
 
(f)           Assigned Interest2:
 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned3
Percentage Assigned of Commitment/Loans4
$
$
%



[7.      Trade Date:                                      ______________]5
 
Effective Date:  ______________________ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 



--------------------------------------------------------------------------------

 
2 Also, if a CUSIP number exists, add a column to the table.

 
 
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 
 
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
90

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By _______________________________________
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By _______________________________________
Title:




[Consented to and]6 Accepted:


THE SHAW GROUP INC., as
Administrative Agent


By:                                                           
Title:                                                           


[Consented to:]7


[NAME OF RELEVANT PARTY]


By:                                                           
Title:                                                           
 


 

--------------------------------------------------------------------------------

 
6 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 
 
7 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 
 
91

--------------------------------------------------------------------------------

 
 
 ANNEX 1
[__________________]8
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 9.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.9
 
 

--------------------------------------------------------------------------------

 
8 Describe Credit Agreement at option of Administrative Agent.

 
 
92

--------------------------------------------------------------------------------

 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the state of New York (without regard to principles of
conflicts of laws that would result in the application of the laws of another
jurisdiction); provided that section 5-1401 of the New York general obligations
law shall apply.
 



--------------------------------------------------------------------------------

 
9 The Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

 
 
93

--------------------------------------------------------------------------------

 
 
Exhibit D
to Credit Agreement
 
[FORM OF] NOTICE OF BORROWING


Date:           _____________________


To:
The Shaw Group Inc., as Administrative Agent under the Credit Agreement referred
to below

[ADDRESS]


Re:
Credit Agreement, dated as of _____________, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Nuclear Innovation North America LLC, a Delaware limited liability company
(“NINA”), NINA Investment Holdings LLC (“Holdings”), Nuclear Innovation North
America Investments LLC, a Delaware limited liability company (“NINA
Investments”), NINA Texas 3 LLC, a Delaware limited liability company (“NINA3”),
NINA Texas 4 LLC, a Delaware limited liability company (“NINA4” and, together
with NINA, Holdings, NINA Investments and NINA3, the “Borrowers”), the Lenders
party thereto, and The Shaw Group Inc. as the Administrative Agent



Ladies and Gentlemen:


The Borrowers make reference to the Credit Agreement (capitalized terms used
herein without definition having the meanings set forth in the Credit
Agreement), and pursuant to Section 2.02 of the Credit Agreement, hereby
irrevocably request a Borrowing as follows:
 
The Business Day of the proposed Borrowing is _______________;
 
The Borrowers hereby certify that the following statements are true on the date
hereof, and will be true on the date of the proposed Borrowing, immediately
before and immediately after giving effect thereto and to the application of the
proceeds therefrom:
 
(a)           the representations and warranties contained in Article VIII of
the Credit Agreement and in the other Loan Documents are true and correct in all
respects (with respect to representations and warranties that are qualified by
materiality or Material Adverse Effect) or in all material respects (with
respect to representations and warranties that are not so qualified) as though
made on and as of each such date (except for such representations and warranties
that by their terms relate solely to a different date, in which case such
representations and warranties are true and correct in all respects (with
respect to representations and warranties that are qualified by materiality or
Material Adverse Effect) or in all material respects (with respect to
representations and warranties that are not so qualified) as of such date);
provided that, the certification made in this paragraph (a) by bringdown of the
representations and warranties contained in Section 8.16(a) of the Credit
Agreement shall be deemed a certification not of the financial statements
identified in such Section 8.16(a), but of the financial statements most
recently delivered pursuant to Sections 9.01(a)(i) and (ii);
 
 
94

--------------------------------------------------------------------------------

 
 
(b)           no Default has occurred and is continuing or will result from such
proposed Borrowing;
 
(c)           The EPC Contract is in full force and effect; and
 
(d)           The Tranche A Maturity Date has not occurred.
 

 
NUCLEAR INNOVATION NORTH AMERICA LLC
      By:      
Name:
   
Title:

 

 
NINA INVESTMENTS HOLDINGS LLC
 
 
  By:      
Name:
   
Title:

 

 
NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC
 
 
  By:      
Name:
   
Title:

 

 
NINA TEXAS 3 LLC
 
 
  By:      
Name:
   
Title:

 

 
NINA TEXAS 4 LLC
 
 
  By:      
Name:
   
Title:


 
95